Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 1 of 59 Page ID
                                  #:752




                           Exhibit
                                    4
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 2 of 59 Page ID
                                  #:753



   1
       MAURICE D. PESSAH (SBN: 275955)
   2   maurice@pessahgroup.com
   3   SUMMER E. BENSON (SBN: 326398)
       sbenson@pessahgroup.com
   4   JASON H. SUNSHINE (SBN: 336062)
   5   jsunshine@pessahgroup.com
   6   PESSAH LAW GROUP, PC
       661 N Harper Ave., Suite 208
   7   Los Angeles, CA 90048
   8   Tel: (310) 772-2261
   9   Attorneys for Defendants
  10   NAUSICAA RAMPONY and
       THE COOL HEART, LLC
  11
  12                        UNITED STATES DISTRICT COURT
  13                       CENTRAL DISTRICT OF CALIFORNIA
  14   DOUGLAS KIRKLAND,                    Case No: 2:20-cv-01374-CBMMAA
  15
              Plaintiff,
  16                                DEFENDANT THE COOL HEART,
  17        v.                      LLC’S SPECIAL
  18                                INTERROGATORIES (SET ONE)
       NAUSICAA RAMPONY, THE COOL TO PLAINTIFF DOUGLAS
  19   HEART, LLC, KFIR MOYAL ART   KIRKLAND
  20   LLC FDBA KFIR MOYAL ART
       GALLERY INC., KFIR MOYAL ART
  21   GALLERY INC., AND KFI MOYAL,
  22
             Defendants.
  23
  24
  25
        PROPOUNDING PARTY:               Defendant The Cool Heart, LLC
  26
        RESPONDING PARTY:                Plaintiff Douglas Kirkland
  27
        SET NO.:                         One (1)
  28

                                        1
       DEFENDANT THE COOL HEART, LLC’S SPECIAL INTERROGATORIES (SET ONE) TO
                          PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 3 of 59 Page ID
                                  #:754



   1    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
   2
             PLEASE TAKE NOTICE that Defendant THE COOL HEART, LLC
   3
       (“Defendant” or “TCH”) hereby requests that Plaintiff DOUGLAS KIRKLAND
   4
       (“Plaintiff” or “Kirkland”) answer the following Interrogatories, Set One, in writing
   5
       and under oath, within thirty (30) days after service pursuant to Federal Rule of Civil
   6
       Procedure 33.
   7
                                         DEFINITIONS
   8
             1.     “YOU” and “YOUR” shall refer to Douglas Kirkland, named as
   9
       Plaintiff in the caption of this Action, and his agents, representatives, attorneys,
  10
       experts, and other persons acting or purporting to act on his behalf.
  11
             2.     “RAMPONY,” shall refer to Nausicaa Rampony, named as a
  12
       Defendant in the caption of this Action.
  13
             3.     “THE COOL HEART,” “TCH,” or “THE GALLERY” shall refer to
  14
       the Cool Heart, LLC, named as a Defendant in the caption of this Action.
  15
             4.     “WORK” shall refer to Plaintiff Douglas Kirkland’s 1965 photograph
  16
       of Brigette Bardot entitled “Brigitte Bardot Douglas Kirkland,” U.S. Copyright
  17
       Registration No. VA0002177776 / 2019-07-22.
  18
             5.     “MOYAL WORK” shall refer to Defendant Kfir Moyal’s allegedly
  19
       infringing work as identified in the operative complaint.
  20
             6.     “TCH WEBSITE” shall refer to the website located at URL
  21
       https://www.thecoolheart.com.
  22
             7.     “MOYAL” shall refer to Kfir Moyal, named as a Defendant in this
  23
       Action.
  24
             8.     “KMAGI” shall refer to Kfir Moyal Art Gallery, Inc., named as a
  25
       Defendant in this Action
  26
             9.      “KMAL” shall refer to Kfir Moyal Art, LLC, named as a Defendant
  27
       in this Action.
  28

                                        2
       DEFENDANT THE COOL HEART, LLC’S SPECIAL INTERROGATORIES (SET ONE) TO
                          PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 4 of 59 Page ID
                                  #:755



   1          10.   “ACTION” shall refer to the lawsuit entitled Kirkland v. Rampony et
   2   al., Case 2:20-cv-01374-CBM-MAA in the United States District Court for the
   3   Central District of California.
   4          11.   “FLORIDA ACTION” shall refer to the lawsuit entitled Douglas
   5   Kirkland v. Kfir Art Gallery, Inc., Case No. 1-190-cv-20293-DPGI (S. D. Fla.) in
   6   the United States District Court for the Southern District of Florida.
   7          12.   “FAC” shall refer to the operative complaint in the Action.
   8          13.   “ANSWER” shall refer to Defendants’ Answer to Plaintiff’s FAC,
   9   filed on December 15, 2020.
  10          14.   “CLAIMS” shall refer to all claims or causes of action alleged in the
  11   FAC.
  12          15.   “DOCUMENT,” “DOCUMENTS,” and “WRITING” shall mean any
  13   writing, as defined in Federal Rules of Evidence section 1001, and shall include the
  14   original or a copy of handwriting, typewriting, printing, photostats, photographs,
  15   electronically stored information (including emails, and any other computer or
  16   electronically stored data, including data used to separate spreadsheets or databases,
  17   as well as such spreadsheets and databases themselves), and every other means of
  18   recording upon any tangible thing and form of communicating or representation,
  19   including letters, words, numbers, pictures, sounds, symbols, or any combination
  20   thereof, as well as sound reproductions of oral statements or conversations by
  21   whatever means made, whether in your actual or constructive possession or under
  22   your control or not, relating to or pertaining to or in any way to the subject matters
  23   in connection which it is used and includes originals, all file copies, all other copies,
  24   no matter how prepared and all drafts prepared in connection with such writing,
  25   whether used or not, including by way of illustration and not by way of limitation,
  26   the following; books; records; reports; contracts; agreements; expense accounts;
  27   canceled checks; catalogues; price lists; video, audio and other electronic
  28   recordings; memoranda (including written memoranda of telephone conversations,

                                        3
       DEFENDANT THE COOL HEART, LLC’S SPECIAL INTERROGATORIES (SET ONE) TO
                          PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 5 of 59 Page ID
                                  #:756



   1   other conversations, discussions, agreements, acts and activities); minutes; diaries;
   2   calendars; desk pads; scrapbooks; notes; notebooks; correspondence; drafts;
   3   bulletins; electronic mail; facsimiles; circulars; forms; pamphlets; notice;
   4   statements; journals; postcards; letters; telegrams; publications; inter- and intra-
   5   office communications; microfilm; maps; drawings; diagrams; sketches; analyses;
   6   electromagnetic records; transcripts; and any other documents within defendant’s
   7   possession, custody or control from which information can be obtained or
   8   translated, if necessary, by detection devices into reasonably usable form, i.e. typed
   9   in English prose.
  10         16.    “PERSON” means any natural person, a business, a legal or
  11   governmental entity, or an association.
  12         17.    “RELATING TO,” “RELATES TO” and “REFERS TO” (including
  13   other tense forms of those terms) shall mean comprising, considering, constituting,
  14   describing, discussing, evidencing, regarding, reflecting, showing, setting forth,
  15   studying, analyzing, commenting upon, recommending, alluding to, or mentioning,
  16   in whole or in part, either directly or indirectly.
  17         18.    “ELECTRONICALLY STORED INFORMATION” shall mean
  18   electronic information that is stored in a medium from which it can be retrieved and
  19   examined.
  20         19.    “COMPUTER USABLE FORMAT” shall mean the information
  21   and/or data requested shall be supplied on a CD. The information and/or data
  22   supplied on the disks should not be encrypted or otherwise restricted or proprietarily
  23   protected for specific use. The format used should be Microsoft Excel or any other
  24   spreadsheet/database program agreed upon by the parties to this action.
  25         20.    “ELECTRONIC STORAGE DEVICES” shall refer to electronic files,
  26   contained on magnetic, optical, or other storage media, such as, but not be limited
  27   to, personal computers, laptop computers, portable hard drives, flash or “jump”
  28   storage drives, and remote “cloud” storage services.

                                        4
       DEFENDANT THE COOL HEART, LLC’S SPECIAL INTERROGATORIES (SET ONE) TO
                          PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 6 of 59 Page ID
                                  #:757



   1         21.    “TANGIBLE THING” shall mean a physical object that is not a
   2   document or electronically stored information.
   3         22.    “IDENTIFY” or “IDENTIFIED”: (a) When used in reference to a
   4   PERSON, the term “IDENTIFY” shall mean to state the PERSON’s full name,
   5   present or last known address, telephone number, and when referring to a natural
   6   person, the PERSON’s present or last known position and place of employment; (b)
   7   When used in reference to a DOCUMENT (including any STUDY, POLICY, or
   8   CORRESPONDENCE), the term “IDENTIFY” shall mean to state (i) the date of
   9
       the DOCUMENT, (ii) the type of DOCUMENT, (iii) its general subject matter, (iv)
  10
       its present location, including the name, address, and telephone number of its
  11
       present custodian, and (v) all authors, originators, preparers, and/or recipients of the
  12
       DOCUMENT; (c) When used in reference to a COMMUNICATION (including
  13
       any POLICY), the term “IDENTIFY” shall mean to state (i) the date of the
  14
       COMMUNICATION, (ii) the type of COMMUNICATION, (iii) the substance of
  15
       the   COMMUNICATION,            (iv)   the   speaker(s)   or   originator(s)   of   the
  16
  17   COMMUNICATION, and (v) all listeners, participants, recipients of, or witnesses

  18   to the COMMUNICATION; (d) When used in reference to facts or any other item,
  19   the term “IDENTIFY” shall mean to state fully all known facts pertaining to the
  20   requested information, and to the same degree of detail as when used in reference
  21   to a PERSON, DOCUMENT, or COMMUNICATION.
  22         23.    The phrase “DESCRIBE IN DETAIL” as used in these interrogatories
  23   includes a request for a complete description and explanation of the facts,
  24   circumstances, analysis, opinion and other information relating to (as that phrase is
  25   defined below) the subject matter of a specific interrogatory.
  26         24.    “STATE” shall mean to set forth all information which supports,
  27   refutes, REFERS TO OR RELATE(S) TO in any manner the subject matter of the
  28
       Interrogatories.
                                        5
       DEFENDANT THE COOL HEART, LLC’S SPECIAL INTERROGATORIES (SET ONE) TO
                          PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 7 of 59 Page ID
                                  #:758



   1            25.   “COMMUNICATION,”                             “COMMUNICATIONS,”
   2   “COMMUNICATING,” or “COMMUNICATED” shall mean the transmittal of
   3   information in the form of facts, ideas, inquiries, or otherwise, and shall include any
   4   and all: inquiries, discussions, conferences, conversations, negotiations,
   5   agreements, meetings, interviews, telephone conversations, letters correspondence,
   6   notes telegrams, facsimiles, electronic mail, memoranda, short message service
   7   (SMS), instant messages (iMessage), or other forms of communications, including
   8   but not limited to both oral and written communications.
   9            26.   “CONTACT INFORMATION” shall include, but not be limited to,
  10   phone numbers, e-mail accounts, mailing addresses, social media accounts,
  11   facsimile numbers, and online video streaming service accounts, such as “Skype.”
  12            27.   “CORRESPONDENCE” or “CORRESPONDENCES” shall mean a
  13   DOCUMENT comprising, containing, or consisting of any letter, telegram, notice,
  14   message, or other written communication or memorandum, or other record of
  15   conversation, meeting, conference, or other oral COMMUNICATION.
  16            28.   “ANY” shall be understood in either its most or its least inclusive sense
  17   as necessary to bring within the scope of the discovery request all responses that
  18   might otherwise be construed to be outside its scope.
  19            29.   The connectives “AND” & “OR” shall be construed either
  20   conjunctively or disjunctively as necessary to bring within the scope of the
  21   discovery request all responses that might otherwise be construed to be outside its
  22   scope.
  23            30.   The use of the singular form of any word includes the plural, and vice-
  24   versa.
  25
                                          INSTRUCTIONS
  26
                31.   YOU are required to produce all DOCUMENTS requested that are
  27
       within YOUR possession, custody or control, or in the possession, custody or
  28

                                        6
       DEFENDANT THE COOL HEART, LLC’S SPECIAL INTERROGATORIES (SET ONE) TO
                          PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 8 of 59 Page ID
                                  #:759



   1   control of YOUR representatives, attorneys, agents and/or other persons acting or
   2   purporting to act on YOUR behalf, including any predecessors or successors.
   3        32.      The DOCUMENTS shall be produced as they are kept in the usual
   4   course of business. Or shall be organized and labeled to correspond to the number
   5   of this request to which they are responsive. If the DOCUMENT is responsive to
   6   more than one number of this request, it shall be labeled so as to indicate each
   7
       request to which it is responsive.
   8
            33.      If YOU maintain that any DOCUMENT which is requested is
   9
       protected from disclosure by any privilege, including the attorney-client privilege
  10
       or the work-product doctrine, then a privilege log shall be produced with specifies
  11
       the following: (a) Which privilege is claimed; (b) precise statement of the facts
  12
       upon which said claim of privilege is based; (c) The following information
  13
       describing each purportedly privileged DOCUMENT: (i) The date of the
  14
  15   DOCUMENT; (ii) The date the DOCUMENT was received; (iii) The date the

  16   DOCUMENT was sent; (iv) The date the DOCUMENT was prepared; (v) The
  17   identity of the PERSON who prepared it; (vi) The identity of the PERSON who
  18   sent the DOCUMENT; (vii) The nature (e.g. letter, report, etc.) of the
  19   DOCUMENT; (viii) The subject matter of the DOCUMENT; (ix) A precise
  20   description of the place where each copy of that DOCUMENT is kept, including
  21   the title or description of the file in which said DOCUMENT may be found and
  22   the location of such file; and (x) The number of the demand(s) for inspection to
  23   which the DOCUMENT is responsive.
  24        34.      In the event that any DOCUMENT called for in any of the requests
  25   contained herein has been destroyed, lost, discarded, or otherwise disposed of, any
  26
       such DOCUMENT is to be identified as completely as possible, including, without
  27
       limitation, the following information:
  28
                  (a) The date of disposal;
                                        7
       DEFENDANT THE COOL HEART, LLC’S SPECIAL INTERROGATORIES (SET ONE) TO
                          PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 9 of 59 Page ID
                                  #:760



   1              (b) The manner of disposal;
   2              (c) The reason for disposal;
   3              (d) The person authorizing disposal; and
   4              (e) The person disposing of the DOCUMENT.
   5        35.      This request shall be deemed continuing so as to require prompt,
   6   supplemental production if YOU obtain or create additional DOCUMENTS
   7
       subsequent to the date hereof.
   8
            36.      In the event that any DOCUMENT called for in any of the requests
   9
       herein is withheld from production due to “privilege”- based on attorney-client
  10
       interactions or otherwise- or confidential nature, then any DOCUMENT so
  11
       withheld shall be identified, as completely as possible, including, without
  12
       limitation, with the following information:
  13
              (a)     The nature of the alleged privilege that is relied upon to withhold
  14
  15                  production of the DOCUMENT in question;

  16          (b)     The date identified on such DOCUMENT, if any;
  17          (c)     The author of the DOCUMENT;
  18          (d)     Any PERSON privy to the document; and
  19          (e)     Any other information that would assist a trial court judge or
  20                  discovery referee in determining whether the alleged privileged or
  21                  confidence relied upon to withhold production of the subject
  22                  DOCUMENT is legally applicable.
  23   //
  24   //
  25   //
  26
       //
  27
       //
  28
       //
                                        8
       DEFENDANT THE COOL HEART, LLC’S SPECIAL INTERROGATORIES (SET ONE) TO
                          PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 10 of 59 Page ID
                                  #:761



    1                               SPECIAL INTERROGATORIES
    2   INTERROGATORY NO. 1:
    3         Please provide the name(s), residence and business address and occupation of
    4   the PERSON(s) answering these Interrogatories.
    5   INTERROGATORY NO. 2:
    6         Please STATE the name, address, telephone number, place of employment
    7   and job title of any PERSON who has, claims to have or whom YOU believe may
    8   have knowledge or information pertaining to any fact alleged in the pleadings (as
    9   defined in Federal Rule of Civil Procedure 7(a)) filed in this ACTION, or any fact
   10   underlying the subject matter of this ACTION.
   11   INTERROGATORY NO. 3:
   12         To the extent not listed in YOUR response to Interrogatory No. 2, please
   13   provide the name, address, telephone number, place of employment and job title of
   14   any PERSON who has, claims to have or whom you believe may have knowledge
   15   or information pertaining to any defense, affirmative defense, and/or counterclaim
   16   now or hereafter asserted in this ACTION.
   17   INTERROGATORY NO. 4:
   18         For each Request for Admission that YOU do not provide an unqualified
   19   admission in response to, IDENTIFY all DOCUMENTS supporting YOUR
   20   response to the Request for Admission.
   21   INTERROGATORY NO. 5:
   22         STATE the basis for YOUR contention, as alleged in Paragraph 9 of the FAC,
   23   that TCH copied the WORK from the internet “in order to advertise, market and
   24   promote [its] business activities.”
   25   //
   26   //
   27   //
   28   //

                                         9
        DEFENDANT THE COOL HEART, LLC’S SPECIAL INTERROGATORIES (SET ONE) TO
                           PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 11 of 59 Page ID
                                  #:762



    1   INTERROGATORY NO. 6:
    2         IDENTIFY all DOCUMENTS supporting YOUR contention, as alleged in
    3   Paragraph 9 of the FAC, that TCH copied the WORK from the internet “in order to
    4   advertise, market and promote [its] business activities.”
    5   INTERROGATORY NO. 7:
    6         IDENTIFY all PERSONS with knowledge supporting YOUR contention, as
    7   alleged in Paragraph 9 of the FAC, that TCH copied the WORK from the internet
    8   “in order to advertise, market and promote [its] business activities.”
    9   INTERROGATORY NO. 8:
   10         STATE the basis for your contention, as alleged in Paragraph 32 of the FAC,
   11   that “[TCH] knew or should have known that [its] use of the Work constitutes
   12   infringement.”
   13   INTERROGATORY NO. 9:
   14         IDENTIFY all DOCUMENTS supporting YOUR contention, as alleged in
   15   Paragraph 32 of the FAC, that “[TCH] knew or should have known that [its] use of
   16   the Work constitutes infringement.”
   17   INTERROGATORY NO. 10:
   18         IDENTIFY all PERSONS with knowledge supporting YOUR contention, as
   19   alleged in Paragraph 32 of the FAC, that “[TCH] knew or should have known that
   20   [its] use of the Work constitutes infringement.”
   21   INTERROGATORY NO. 11:
   22         STATE the basis for YOUR contention, as alleged in Paragraph 33 of the
   23   FAC, that “[TCH] copied and distributed Kirkland’s copyrighted Work in
   24   connection in connection with [TCH’s] business for purposes of advertising and
   25   promoting [TCH’s] business, and in the course and scope of advertising and selling
   26   products and services.”
   27   //
   28   //

                                         10
        DEFENDANT THE COOL HEART, LLC’S SPECIAL INTERROGATORIES (SET ONE) TO
                           PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 12 of 59 Page ID
                                  #:763



    1   INTERROGATORY NO.12:
    2         IDENTIFY all DOCUMENTS that support YOUR as alleged in Paragraph 33
    3   of the FAC, that “[TCH] copied and distributed Kirkland’s copyrighted Work in
    4   connection in connection with [TCH’s] business for purposes of advertising and
    5   promoting [TCH’s] business, and in the course and scope of advertising and selling
    6   products and services.”
    7   INTERROGATORY NO. 13:
    8         IDENTIFY all PERSONS with knowledge supporting YOUR contention,
    9   YOUR as alleged in Paragraph 33 of the FAC, that “[TCH] copied and distributed
   10   Kirkland’s copyrighted Work in connection in connection with [TCH’s] business for
   11   purposes of advertising and promoting [TCH’s] business, and in the course and
   12   scope of advertising and selling products and services.”
   13   INTERROGATORY NO.14:
   14         STATE the basis for YOUR contention, as alleged in Paragraph 41 of the
   15   FAC, that TCH’s acts were “willful.”
   16
        INTERROGATORY NO. 15:
   17
              IDENTIFY all DOCUMENTS supporting your contention, as alleged in
   18
        Paragraph 41 of the FAC, that TCH’s acts were “willful.”
   19
   20   INTERROGATORY NO. 16:
   21         IDENTIFY all PERSONS with knowledge supporting your contention, as
   22   alleged in Paragraph 41 of the FAC, that TCH’s acts were “willful.”
   23
        INTERROGATORY NO. 17:
   24
              STATE the basis for YOUR contention, as alleged in Paragraph 41 of the
   25
        FAC, that “Kirkland has been damaged.”
   26
   27
   28

                                         11
        DEFENDANT THE COOL HEART, LLC’S SPECIAL INTERROGATORIES (SET ONE) TO
                           PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 13 of 59 Page ID
                                  #:764



    1   INTERROGATORY NO. 18:
    2         IDENTIFY all DOCUMENTS supporting YOUR contention, as alleged in
    3   Paragraph 41 of the FAC, that “Kirkland has been damaged.”
    4
        INTERROGATORY NO. 19:
    5
              IDENTIFY all PERSONS with knowledge supporting YOUR contention, as
    6
        alleged in Paragraph 41 of the FAC, that “Kirkland has been damaged.”
    7
    8   INTERROGATORY NO. 20:
    9         STATE the amount of any damages that YOU claim to have suffered as a
   10   result of the TCH’s alleged acts and how YOU computed or calculated that amount.
   11
   12
   13
   14   Dated: September 1, 2021                   PESSAH LAW GROUP, PC

   15
   16
   17                                              By: ____________________
                                                   Maurice D. Pessah, Esq.
   18                                              Summer E. Benson, Esq.
   19                                              Jason H. Sunshine, Esq.
                                                   Attorneys for Defendants
   20
                                                   Nausicaa Rampony and
   21                                              The Cool Heart, LLC
   22
   23
   24
   25
   26
   27
   28

                                         12
        DEFENDANT THE COOL HEART, LLC’S SPECIAL INTERROGATORIES (SET ONE) TO
                           PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 14 of 59 Page ID
                                  #:765



    1
        MAURICE D. PESSAH (SBN: 275955)
    2   maurice@pessahgroup.com
    3   SUMMER E. BENSON (SBN: 326398)
        sbenson@pessahgroup.com
    4   JASON H. SUNSHINE (SBN: 336062)
    5   jsunshine@pessahgroup.com
    6   PESSAH LAW GROUP, PC
        661 N Harper Ave., Suite 208
    7   Los Angeles, CA 90048
    8   Tel: (310) 772-2261
    9   Attorneys for Defendants
   10   NAUSICAA RAMPONY and
        THE COOL HEART, LLC
   11
   12
   13                       UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
   14
   15   DOUGLAS KIRKLAND,                    Case No: 2:20-cv-01374-CBMMAA
   16         Plaintiff,
   17         v.                     DEFENDANT THE COOL HEART,
   18                                LLC’S REQUESTS FOR
        NAUSICAA RAMPONY, THE COOL PRODUCTION (SET ONE) TO
   19   HEART, LLC, KFIR MOYAL ART   PLAINTIFF DOUGLAS KIRKLAND
   20   LLC FDBA KFIR MOYAL ART
        GALLERY INC., KFIR MOYAL ART
   21   GALLERY INC., AND KFI MOYAL,
   22
             Defendants.
   23
   24   PROPOUNDING PARTY:               Defendant The Cool Heart, LLC
   25
        RESPONDING PARTY:                Plaintiff Douglas Kirkland
   26
   27   SET NO.:                         One (1)
   28


                                        1
          DEFENDANT THE COOL HEART’S REQUESTS FOR PRODUCTION (SET ONE) TO
                           PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 15 of 59 Page ID
                                  #:766



    1         In accordance with Federal Rules of Civil Procedure Rules 26 and 34,
    2   Defendant The Cool Heart, LLC (“Defendant”) hereby requests that Plaintiff
    3   Douglas Kirkland (“Plaintiff”) produce for inspection and copying the documents
    4   or other tangible things described below that are in Plaintiff’s possession, custody,
    5   or control. The production, inspection, and copying of such documents or other
    6   tangible things shall take place thirty (30) days after service of these Requests at
    7   the law offices of Pessah Law Group, 661 North Harper Ave., Ste 208, Los
    8   Angeles, CA 90048.
    9                                         DEFINITIONS
   10         1.     “YOU” and “YOUR” shall refer to Douglas Kirkland, named as
   11   Plaintiff in the caption of this Action, and his agents, representatives, attorneys,
   12   experts, and other persons acting or purporting to act on his behalf.
   13         2.     “RAMPONY,” shall refer to Nausicaa Rampony, named as a
   14   Defendant in the caption of this Action.
   15         3.     “THE COOL HEART,” “TCH,” or “THE GALLERY” shall refer to
   16   the Cool Heart, LLC, named as a Defendant in the caption of this Action.
   17         4.     “WORK” shall refer to Plaintiff Douglas Kirkland’s 1965 photograph
   18   of Brigette Bardot entitled “Brigitte Bardot Douglas Kirkland,” U.S. Copyright
   19   Registration No. VA0002177776 / 2019-07-22.
   20         5.     “MOYAL WORK” shall refer to Defendant Kfir Moyal’s allegedly
   21   infringing work as identified in the operative complaint.
   22         6.     “TCH WEBSITE” shall refer to the website located at URL
   23   https://www.thecoolheart.com.
   24         7.     “MOYAL” shall refer to Kfir Moyal, named as a Defendant in this
   25   Action.
   26         8.     “KMAGI” shall refer to Kfir Moyal Art Gallery, Inc., named as a
   27   Defendant in this Action
   28


                                        2
          DEFENDANT THE COOL HEART’S REQUESTS FOR PRODUCTION (SET ONE) TO
                           PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 16 of 59 Page ID
                                  #:767



    1          9.     “KMAL” shall refer to Kfir Moyal Art, LLC, named as a Defendant
    2   in this Action.
    3          10.   “ACTION” shall refer to the lawsuit entitled Kirkland v. Rampony et
    4   al., Case 2:20-cv-01374-CBM-MAA in the United States District Court for the
    5   Central District of California.
    6          11.   “FLORIDA ACTION” shall refer to the lawsuit entitled Douglas
    7   Kirkland v. Kfir Art Gallery, Inc., Case No. 1-190-cv-20293-DPGI (S. D. Fla.) in
    8   the United States District Court for the Southern District of Florida.
    9          12.   “FAC” shall refer to the operative complaint in the Action.
   10          13.   “ANSWER” shall refer to Defendants’ Answer to Plaintiff’s FAC,
   11   filed on December 15, 2020.
   12          14.   “CLAIMS” shall refer to all claims or causes of action alleged in the
   13   FAC.
   14          15.   “DOCUMENT,” “DOCUMENTS,” and “WRITING” shall mean any
   15   writing, as defined in Federal Rules of Evidence section 1001, and shall include the
   16   original or a copy of handwriting, typewriting, printing, photostats, photographs,
   17   electronically stored information (including emails, and any other computer or
   18   electronically stored data, including data used to separate spreadsheets or databases,
   19   as well as such spreadsheets and databases themselves), and every other means of
   20   recording upon any tangible thing and form of communicating or representation,
   21   including letters, words, numbers, pictures, sounds, symbols, or any combination
   22   thereof, as well as sound reproductions of oral statements or conversations by
   23   whatever means made, whether in your actual or constructive possession or under
   24   your control or not, relating to or pertaining to or in any way to the subject matters
   25   in connection which it is used and includes originals, all file copies, all other copies,
   26   no matter how prepared and all drafts prepared in connection with such writing,
   27   whether used or not, including by way of illustration and not by way of limitation,
   28   the following; books; records; reports; contracts; agreements; expense accounts;


                                        3
          DEFENDANT THE COOL HEART’S REQUESTS FOR PRODUCTION (SET ONE) TO
                           PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 17 of 59 Page ID
                                  #:768



    1   canceled checks; catalogues; price lists; video, audio and other electronic
    2   recordings; memoranda (including written memoranda of telephone conversations,
    3   other conversations, discussions, agreements, acts and activities); minutes; diaries;
    4   calendars; desk pads; scrapbooks; notes; notebooks; correspondence; drafts;
    5   bulletins; electronic mail; facsimiles; circulars; forms; pamphlets; notice;
    6   statements; journals; postcards; letters; telegrams; publications; inter- and intra-
    7   office communications; microfilm; maps; drawings; diagrams; sketches; analyses;
    8   electromagnetic records; transcripts; and any other documents within defendant’s
    9   possession, custody or control from which information can be obtained or
   10   translated, if necessary, by detection devices into reasonably usable form, i.e. typed
   11   in English prose.
   12         16.    “PERSON” means any natural person, a business, a legal or
   13   governmental entity, or an association.
   14         17.    “RELATING TO,” “RELATES TO” and “REFERS TO” (including
   15   other tense forms of those terms) shall mean comprising, considering, constituting,
   16   describing, discussing, evidencing, regarding, reflecting, showing, setting forth,
   17   studying, analyzing, commenting upon, recommending, alluding to, or mentioning,
   18   in whole or in part, either directly or indirectly.
   19         18.    “ELECTRONICALLY STORED INFORMATION” shall mean
   20   electronic information that is stored in a medium from which it can be retrieved and
   21   examined.
   22         19.    “COMPUTER USABLE FORMAT” shall mean the information
   23   and/or data requested shall be supplied on a CD. The information and/or data
   24   supplied on the disks should not be encrypted or otherwise restricted or proprietarily
   25   protected for specific use. The format used should be Microsoft Excel or any other
   26   spreadsheet/database program agreed upon by the parties to this action.
   27         20.    “ELECTRONIC STORAGE DEVICES” shall refer to electronic files,
   28   contained on magnetic, optical, or other storage media, such as, but not be limited


                                        4
          DEFENDANT THE COOL HEART’S REQUESTS FOR PRODUCTION (SET ONE) TO
                           PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 18 of 59 Page ID
                                  #:769



    1   to, personal computers, laptop computers, portable hard drives, flash or “jump”
    2   storage drives, and remote “cloud” storage services.
    3            21.   “TANGIBLE THING” shall mean a physical object that is not a
    4   document or electronically stored information.
    5            22.   “COMMUNICATION,”                             “COMMUNICATIONS,”
    6   “COMMUNICATING,” or “COMMUNICATED” shall mean the transmittal of
    7   information in the form of facts, ideas, inquiries, or otherwise, and shall include any
    8   and all: inquiries, discussions, conferences, conversations, negotiations,
    9   agreements, meetings, interviews, telephone conversations, letters correspondence,
   10   notes telegrams, facsimiles, electronic mail, memoranda, short message service
   11   (SMS), instant messages (iMessage), or other forms of communications, including
   12   but not limited to both oral and written communications.
   13            23.   “CONTACT INFORMATION” shall include, but not be limited to,
   14   phone numbers, e-mail accounts, mailing addresses, social media accounts,
   15   facsimile numbers, and online video streaming service accounts, such as “Skype.”
   16            24.   “CORRESPONDENCE” or “CORRESPONDENCES” shall mean a
   17   DOCUMENT comprising, containing, or consisting of any letter, telegram, notice,
   18   message, or other written communication or memorandum, or other record of
   19   conversation, meeting, conference, or other oral COMMUNICATION.
   20            25.   “ANY” shall be understood in either its most or its least inclusive sense
   21   as necessary to bring within the scope of the discovery request all responses that
   22   might otherwise be construed to be outside its scope.
   23            26.   The connectives “AND” & “OR” shall be construed either
   24   conjunctively or disjunctively as necessary to bring within the scope of the
   25   discovery request all responses that might otherwise be construed to be outside its
   26   scope.
   27            27.   The use of the singular form of any word includes the plural, and vice-
   28   versa.


                                        5
          DEFENDANT THE COOL HEART’S REQUESTS FOR PRODUCTION (SET ONE) TO
                           PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 19 of 59 Page ID
                                  #:770



    1                                        INSTRUCTIONS
    2        28.    YOU are required to produce all DOCUMENTS requested that are
    3   within YOUR possession, custody or control, or in the possession, custody or
    4   control of YOUR representatives, attorneys, agents and/or other persons acting or
    5   purporting to act on YOUR behalf, including any predecessors or successors.
    6        29.    The DOCUMENTS shall be produced as they are kept in the usual
    7
        course of business. Or shall be organized and labeled to correspond to the number
    8
        of this request to which they are responsive. If the DOCUMENT is responsive to
    9
        more than one number of this request, it shall be labeled so as to indicate each
   10
        request to which it is responsive.
   11
             30.    If YOU maintain that any DOCUMENT which is requested is
   12
        protected from disclosure by any privilege, including the attorney-client privilege
   13
        or the work-product doctrine, then a privilege log shall be produced with specifies
   14
   15   the following: (a) Which privilege is claimed; (b) precise statement of the facts

   16   upon which said claim of privilege is based; (c) The following information
   17   describing each purportedly privileged DOCUMENT: (i) The date of the
   18   DOCUMENT; (ii) The date the DOCUMENT was received; (iii) The date the
   19   DOCUMENT was sent; (iv) The date the DOCUMENT was prepared; (v) The
   20   identity of the PERSON who prepared it; (vi) The identity of the PERSON who
   21   sent the DOCUMENT; (vii) The nature (e.g. letter, report, etc.) of the
   22   DOCUMENT; (viii) The subject matter of the DOCUMENT; (ix) A precise
   23   description of the place where each copy of that DOCUMENT is kept, including
   24   the title or description of the file in which said DOCUMENT may be found and
   25   the location of such file; and (x) The number of the demand(s) for inspection to
   26
        which the DOCUMENT is responsive.
   27
             31.    In the event that any DOCUMENT called for in any of the requests
   28
        contained herein has been destroyed, lost, discarded, or otherwise disposed of, any

                                        6
          DEFENDANT THE COOL HEART’S REQUESTS FOR PRODUCTION (SET ONE) TO
                           PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 20 of 59 Page ID
                                  #:771



    1   such DOCUMENT is to be identified as completely as possible, including, without
    2   limitation, the following information:
    3              (a) The date of disposal;
    4              (b) The manner of disposal;
    5              (c) The reason for disposal;
    6              (d) The person authorizing disposal; and
    7
                   (e) The person disposing of the DOCUMENT.
    8
             32.      This request shall be deemed continuing so as to require prompt,
    9
        supplemental production if YOU obtain or create additional DOCUMENTS
   10
        subsequent to the date hereof.
   11
             33.      In the event that any DOCUMENT called for in any of the requests
   12
        herein is withheld from production due to “privilege”- based on attorney-client
   13
        interactions or otherwise- or confidential nature, then any DOCUMENT so
   14
   15   withheld shall be identified, as completely as possible, including, without

   16   limitation, with the following information:
   17          (a)     The nature of the alleged privilege that is relied upon to withhold
   18                  production of the DOCUMENT in question;
   19          (b)     The date identified on such DOCUMENT, if any;
   20          (c)     The author of the DOCUMENT;
   21          (d)     Any PERSON privy to the document; and
   22          (e)     Any other information that would assist a trial court judge or
   23                  discovery referee in determining whether the alleged privileged or
   24                  confidence relied upon to withhold production of the subject
   25                  DOCUMENT is legally applicable.
   26
   27
   28


                                        7
          DEFENDANT THE COOL HEART’S REQUESTS FOR PRODUCTION (SET ONE) TO
                           PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 21 of 59 Page ID
                                  #:772



    1               REQUESTS FOR INSPECTION AND PRODUCTION
    2
        REQUEST FOR PRODUCTION 1
    3
              Any and all DOCUMENTS identified in YOUR initial disclosures made
    4
        pursuant to Fed. R. Civ. P. Rule 26(a).
    5
        REQUEST FOR PRODUCTION 2:
    6
              Any and all DOCUMENTS evidencing or otherwise RELATING TO
    7
        TCH’S alleged infringement of the WORK.
    8
        REQUEST FOR PRODUCTION 3:
    9
              Any and all DOCUMENTS which show, concern, evidence or otherwise
   10
        RELATE TO YOUR contention that TCH “knew or should have known that [her]
   11
        use of the Work constitutes infringement” as alleged in Paragraph 32 of the FAC.
   12
        REQUEST FOR PRODUCTION 4:
   13
              Any and all DOCUMENTS which show, concern, evidence or otherwise
   14
        RELATE TO YOUR contention that TCH’S acts were “willful” as alleged in
   15
        Paragraph 41 of the FAC.
   16
        REQUEST FOR PRODUCTION 5:
   17
              Any and all COMMUNICATIONS between YOU and TCH RELATING
   18
        TO the WORK.
   19
        REQUEST FOR PRODUCTION 6:
   20
              Any and all DOCUMENTS which show, concern, evidence or otherwise
   21
        RELATE TO the amount and calculation of damages that YOU are claiming in this
   22
        ACTION.
   23
        REQUEST FOR PRODUCTION 7:
   24
              Any and all DOCUMENTS that YOU IDENTIFY in response to TCH’S
   25
        First Set of Special Interrogatories, served concurrently herewith.
   26
   27
   28


                                        8
          DEFENDANT THE COOL HEART’S REQUESTS FOR PRODUCTION (SET ONE) TO
                           PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 22 of 59 Page ID
                                  #:773



    1   REQUEST FOR PRODUCTION 8:
    2         For each response to TCH’S First Set of Requests for Admission, served
    3   concurrently herewith, that is not an unqualified admission, produce any and all
    4   DOCUMENTS that support the facts upon which YOU base YOUR response.
    5
    6   Dated: September 1, 2021                     PESSAH LAW GROUP, PC
    7
    8
    9                                                By: ___________________
   10                                                Maurice D. Pessah, Esq.
   11                                                Summer E. Benson, Esq.
   12                                                Jason H. Sunshine, Esq.
   13                                                Attorneys for Plaintiff
   14                                                The Cool Heart, LLC
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                        9
          DEFENDANT THE COOL HEART’S REQUESTS FOR PRODUCTION (SET ONE) TO
                           PLAINTIFF DOUGLAS KIRKLAND
     Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 23 of 59 Page ID
                                       #:774



 1    MAURICE D. PESSAH (SBN: 275955)
      maurice@pessahgroup.com
 2    SUMMER E. BENSON (SBN: 326398)
 3    sbenson@pessahgroup.com
      JASON H. SUNSHINE (SBN: 336062)
 4
      jsunshine@pessahgroup.com
 5    PESSAH LAW GROUP, PC
 6    661 N. Harper Ave., Suite 208
      Los Angeles, CA 90048
 7    Tel. (310) 772-2261
 8   Attorneys for Defendants
 9   NAUSICAA RAMPONY and
     THE COOL HEART, LLC
10
                            UNITED STATES DISTRICT COURT
11
12                         CENTRAL DISTRICT OF CALIFORNIA

13     DOUGLAS KIRKLAND,                      Case No.: 2:20-cv-01374-CBMMAA
14            Plaintiff,                      DEFENDANT THE COOL
15                                            HEART, LLC’S REQUESTS FOR
              v.                              ADMISSION (SET ONE) TO
16
                                              PLAINTIFF DOUGLAS
17     NAUSICAA RAMPONY, THE COOL             KIRKLAND
18     HEART, LLC, KFIR MOYAL ART
       LLC FDBA KFIR MOYAL ART
19     GALLERY INC., KFIR MOYAL ART
20     GALLERY INC., AND KFI MOYAL,
21          Defendants.
22
23
24
25
26    PROPOUNDING PARTY:           Defendant The Cool Heart, LLC
27    RESPONDING PARTY:            Plaintiff Douglas Kirkland
28    SET NO.:                     One (1)


                                        1
         DEFENDANT THE COOL HEART, LLC’S REQUESTS FOR ADMISSION (SET ONE)
                         TO PLAINTIFF DOUGLAS KIRKLAND
     Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 24 of 59 Page ID
                                       #:775



 1    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2          PLEASE TAKE NOTICE that Defendant THE COOL HEART, LLC
 3    (“Defendant” or “TCH”) hereby requests that Plaintiff DOUGLAS KIRKLAND
 4    (“Plaintiff” or “Kirkland”) answer the following Requests for Admission, Set One,
 5    in writing and under oath, within thirty (30) days after service pursuant to Federal
 6    Rule of Civil Procedure 36.
 7
                                        DEFINITIONS
 8
 9          1.     “YOU” and “YOUR” shall refer to Douglas Kirkland, named as

10    Plaintiff in the caption of this Action, and his agents, representatives, attorneys,

11    experts, and other persons acting or purporting to act on his behalf.

12          2.     “RAMPONY,” shall refer to Nausicaa Rampony, named as a

13    Defendant in the caption of this Action.

14          3.     “THE COOL HEART,” “TCH,” or “THE GALLERY” shall refer to

15    the Cool Heart, LLC, named as a Defendant in the caption of this Action.

16          4.     “WORK” shall refer to Plaintiff Douglas Kirkland’s 1965 photograph

17    of Brigette Bardot entitled “Brigitte Bardot Douglas Kirkland,” U.S. Copyright

18    Registration No. VA0002177776 / 2019-07-22.

19          5.     “MOYAL WORK” shall refer to Defendant Kfir Moyal’s allegedly

20    infringing work as identified in the operative complaint.

21          6.     “TCH WEBSITE” shall refer to the website located at URL

22    https://www.thecoolheart.com.

23          7.     “MOYAL” shall refer to Kfir Moyal, named as a Defendant in this

24    Action.

25          8.     “KMAGI” shall refer to Kfir Moyal Art Gallery, Inc., named as a

26    Defendant in this Action

27          9.      “KMAL” shall refer to Kfir Moyal Art, LLC, named as a Defendant

28    in this Action.


                                        2
         DEFENDANT THE COOL HEART, LLC’S REQUESTS FOR ADMISSION (SET ONE)
                         TO PLAINTIFF DOUGLAS KIRKLAND
     Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 25 of 59 Page ID
                                       #:776



 1           10.   “ACTION” shall refer to the lawsuit entitled Kirkland v. Rampony et
 2    al., Case 2:20-cv-01374-CBM-MAA in the United States District Court for the
 3    Central District of California.
 4           11.   “FLORIDA ACTION” shall refer to the lawsuit entitled Douglas
 5    Kirkland v. Kfir Art Gallery, Inc., Case No. 1-190-cv-20293-DPGI (S. D. Fla.) in
 6    the United States District Court for the Southern District of Florida.
 7           12.   “FAC” shall refer to the operative complaint in the Action.
 8           13.   “ANSWER” shall refer to Defendants’ Answer to Plaintiff’s FAC,
 9    filed on December 15, 2020.
10           14.   “CLAIMS” shall refer to all claims or causes of action alleged in the
11    FAC.
12           15.   “DOCUMENT,” “DOCUMENTS,” and “WRITING” shall mean any
13    writing, as defined in Federal Rules of Evidence section 1001, and shall include the
14    original or a copy of handwriting, typewriting, printing, photostats, photographs,
15    electronically stored information (including emails, and any other computer or
16    electronically stored data, including data used to separate spreadsheets or databases,
17    as well as such spreadsheets and databases themselves), and every other means of
18    recording upon any tangible thing and form of communicating or representation,
19    including letters, words, numbers, pictures, sounds, symbols, or any combination
20    thereof, as well as sound reproductions of oral statements or conversations by
21    whatever means made, whether in your actual or constructive possession or under
22    your control or not, relating to or pertaining to or in any way to the subject matters
23    in connection which it is used and includes originals, all file copies, all other copies,
24    no matter how prepared and all drafts prepared in connection with such writing,
25    whether used or not, including by way of illustration and not by way of limitation,
26    the following; books; records; reports; contracts; agreements; expense accounts;
27    canceled checks; catalogues; price lists; video, audio and other electronic
28    recordings; memoranda (including written memoranda of telephone conversations,


                                        3
         DEFENDANT THE COOL HEART, LLC’S REQUESTS FOR ADMISSION (SET ONE)
                         TO PLAINTIFF DOUGLAS KIRKLAND
     Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 26 of 59 Page ID
                                       #:777



 1    other conversations, discussions, agreements, acts and activities); minutes; diaries;
 2    calendars; desk pads; scrapbooks; notes; notebooks; correspondence; drafts;
 3    bulletins; electronic mail; facsimiles; circulars; forms; pamphlets; notice;
 4    statements; journals; postcards; letters; telegrams; publications; inter- and intra-
 5    office communications; microfilm; maps; drawings; diagrams; sketches; analyses;
 6    electromagnetic records; transcripts; and any other documents within defendant’s
 7    possession, custody or control from which information can be obtained or
 8    translated, if necessary, by detection devices into reasonably usable form, i.e. typed
 9    in English prose.
10          16.    “PERSON” means any natural person, a business, a legal or
11    governmental entity, or an association.
12          17.    “RELATING TO,” “RELATES TO” and “REFERS TO” (including
13    other tense forms of those terms) shall mean comprising, considering, constituting,
14    describing, discussing, evidencing, regarding, reflecting, showing, setting forth,
15    studying, analyzing, commenting upon, recommending, alluding to, or mentioning,
16    in whole or in part, either directly or indirectly.
17          18.    “ELECTRONICALLY STORED INFORMATION” shall mean
18    electronic information that is stored in a medium from which it can be retrieved and
19    examined.
20          19.    “COMPUTER USABLE FORMAT” shall mean the information
21    and/or data requested shall be supplied on a CD. The information and/or data
22    supplied on the disks should not be encrypted or otherwise restricted or proprietarily
23    protected for specific use. The format used should be Microsoft Excel or any other
24    spreadsheet/database program agreed upon by the parties to this action.
25          20.    “ELECTRONIC STORAGE DEVICES” shall refer to electronic files,
26    contained on magnetic, optical, or other storage media, such as, but not be limited
27    to, personal computers, laptop computers, portable hard drives, flash or “jump”
28    storage drives, and remote “cloud” storage services.


                                        4
         DEFENDANT THE COOL HEART, LLC’S REQUESTS FOR ADMISSION (SET ONE)
                         TO PLAINTIFF DOUGLAS KIRKLAND
     Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 27 of 59 Page ID
                                       #:778



 1             21.   “TANGIBLE THING” shall mean a physical object that is not a
 2    document or electronically stored information.
 3             22.   “COMMUNICATION,”                             “COMMUNICATIONS,”
 4    “COMMUNICATING,” or “COMMUNICATED” shall mean the transmittal of
 5    information in the form of facts, ideas, inquiries, or otherwise, and shall include any
 6    and all: inquiries, discussions, conferences, conversations, negotiations,
 7    agreements, meetings, interviews, telephone conversations, letters correspondence,
 8    notes telegrams, facsimiles, electronic mail, memoranda, short message service
 9    (SMS), instant messages (iMessage), or other forms of communications, including
10    but not limited to both oral and written communications.
11             23.   “CONTACT INFORMATION” shall include, but not be limited to,
12    phone numbers, e-mail accounts, mailing addresses, social media accounts,
13    facsimile numbers, and online video streaming service accounts, such as “Skype.”
14             24.   “CORRESPONDENCE” or “CORRESPONDENCES” shall mean a
15    DOCUMENT comprising, containing, or consisting of any letter, telegram, notice,
16    message, or other written communication or memorandum, or other record of
17    conversation, meeting, conference, or other oral COMMUNICATION.
18             25.   “ANY” shall be understood in either its most or its least inclusive sense
19    as necessary to bring within the scope of the discovery request all responses that
20    might otherwise be construed to be outside its scope.
21             26.   The connectives “AND” & “OR” shall be construed either
22    conjunctively or disjunctively as necessary to bring within the scope of the
23    discovery request all responses that might otherwise be construed to be outside its
24    scope.
25             27.   The use of the singular form of any word includes the plural, and vice-
26    versa.
27    //
28    //


                                          5
           DEFENDANT THE COOL HEART, LLC’S REQUESTS FOR ADMISSION (SET ONE)
                           TO PLAINTIFF DOUGLAS KIRKLAND
     Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 28 of 59 Page ID
                                       #:779



 1                             REQUESTS FOR ADMISSION
 2    REQUEST FOR ADMISSION NO. 1:
 3           Admit that YOU have no DOCUMENTS in YOUR possession custody or
 4    control to support YOUR contention that TCH “knew or should have known that
 5    [its] use of the Work constitutes infringement” as alleged in Paragraph 32 of the
 6    FAC.
 7    REQUEST FOR ADMISSION NO. 2:
 8           Admit that YOU have no DOCUMENTS in YOUR possession, custody or
 9    control to support YOUR contention that TCH’s acts were “willful” as alleged in
10    Paragraph 41 of the FAC.
11    REQUEST FOR ADMISSION NO. 3:
12           Admit that YOU have no DOCUMENTS in YOUR possession, custody or
13    control to support YOUR contention that TCH sold or otherwise profited from the
14    WORK.
15    REQUEST FOR ADMISSION NO. 4:
16           Admit that YOU did not notify TCH of the alleged infringement prior to filing
17    this ACTION.
18    REQUEST FOR ADMISSION NO. 5:
19           Admit that YOU have not sustained any damages as a result of TCH’s alleged
20    infringement of the WORK.
21    //
22    //
23    //
24    //
25    //
26    //
27    //
28    //


                                          6
           DEFENDANT THE COOL HEART, LLC’S REQUESTS FOR ADMISSION (SET ONE)
                           TO PLAINTIFF DOUGLAS KIRKLAND
     Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 29 of 59 Page ID
                                       #:780



 1    REQUEST FOR ADMISSION NO. 6:
 2          Admit that YOU have no DOCUMENTS in YOUR possession, custody or
 3    control to support YOUR contention that YOU sustained damages as a result of
 4    TCH’s alleged infringement of the WORK.
 5
 6
 7
 8    Dated: September 1, 2021             PESSAH LAW GROUP, PC
 9
10
11                                         By: ____________________
                                               Maurice D. Pessah, Esq.
12                                             Summer E. Benson, Esq.
13                                             Jason H. Sunshine, Esq.
                                               Attorneys for Defendants
14
                                               Nausicaa Rampony and
15                                             The Cool Heart, LLC
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        7
         DEFENDANT THE COOL HEART, LLC’S REQUESTS FOR ADMISSION (SET ONE)
                         TO PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 30 of 59 Page ID
                                  #:781



    1
        MAURICE D. PESSAH (SBN: 275955)
    2   maurice@pessahgroup.com
    3   SUMMER E. BENSON (SBN: 326398)
        sbenson@pessahgroup.com
    4   JASON H. SUNSHINE (SBN: 336062)
    5   jsunshine@pessahgroup.com
    6   PESSAH LAW GROUP, PC
        661 N Harper Ave., Suite 208
    7   Los Angeles, CA 90048
    8   Tel: (310) 772-2261
    9   Attorneys for Defendants
   10   NAUSICAA RAMPONY and
        THE COOL HEART, LLC
   11
   12                       UNITED STATES DISTRICT COURT
   13                      CENTRAL DISTRICT OF CALIFORNIA
   14   DOUGLAS KIRKLAND,                    Case No: 2:20-cv-01374-CBMMAA
   15
              Plaintiff,
   16                                DEFENDANT NAUSICAA
   17        v.                      RAMPONY’S SPECIAL
   18                                INTERROGATORIES (SET ONE)
        NAUSICAA RAMPONY, THE COOL TO PLAINTIFF DOUGLAS
   19   HEART, LLC, KFIR MOYAL ART   KIRKLAND
   20   LLC FDBA KFIR MOYAL ART
        GALLERY INC., KFIR MOYAL ART
   21   GALLERY INC., AND KFI MOYAL,
   22
             Defendants.
   23
   24
   25
        PROPOUNDING PARTY:               Defendant Nausicaa Rampony
   26
        RESPONDING PARTY:                Plaintiff Douglas Kirkland
   27
        SET NO.:                         One (1)
   28

                                       1
        DEFENDANT NAUSICAA RAMPONY’S SPECIAL INTERROGATORIES (SET ONE) TO
                          PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 31 of 59 Page ID
                                  #:782



    1    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
    2
              PLEASE TAKE NOTICE that Defendant NAUSICAA RAMPONY
    3
        (“Defendant” or “Rampony”) hereby requests that Plaintiff DOUGLAS
    4
        KIRKLAND (“Plaintiff” or “Kirkland”) answer the following Interrogatories, Set
    5
        One, in writing and under oath, within thirty (30) days after service pursuant to
    6
        Federal Rule of Civil Procedure 33.
    7
                                              DEFINITIONS
    8
              1.     “YOU” and “YOUR” shall refer to Douglas Kirkland, named as
    9
        Plaintiff in the caption of this Action, and his agents, representatives, attorneys,
   10
        experts, and other persons acting or purporting to act on his behalf.
   11
              2.     “RAMPONY,” shall refer to Nausicaa Rampony, named as a
   12
        Defendant in the caption of this Action.
   13
              3.     “THE COOL HEART,” “TCH,” or “THE GALLERY” shall refer to
   14
        the Cool Heart, LLC, named as a Defendant in the caption of this Action.
   15
              4.     “WORK” shall refer to Plaintiff Douglas Kirkland’s 1965 photograph
   16
        of Brigette Bardot entitled “Brigitte Bardot Douglas Kirkland,” U.S. Copyright
   17
        Registration No. VA0002177776 / 2019-07-22.
   18
              5.     “MOYAL WORK” shall refer to Defendant Kfir Moyal’s allegedly
   19
        infringing work as identified in the operative complaint.
   20
              6.     “TCH WEBSITE” shall refer to the website located at URL
   21
        https://www.thecoolheart.com.
   22
              7.     “MOYAL” shall refer to Kfir Moyal, named as a Defendant in this
   23
        Action.
   24
              8.     “KMAGI” shall refer to Kfir Moyal Art Gallery, Inc., named as a
   25
        Defendant in this Action
   26
              9.      “KMAL” shall refer to Kfir Moyal Art, LLC, named as a Defendant
   27
        in this Action.
   28

                                        2
         DEFENDANT NAUSICAA RAMPONY’S SPECIAL INTERROGATORIES (SET ONE) TO
                           PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 32 of 59 Page ID
                                  #:783



    1          10.   “ACTION” shall refer to the lawsuit entitled Kirkland v. Rampony et
    2   al., Case 2:20-cv-01374-CBM-MAA in the United States District Court for the
    3   Central District of California.
    4          11.   “FLORIDA ACTION” shall refer to the lawsuit entitled Douglas
    5   Kirkland v. Kfir Art Gallery, Inc., Case No. 1-190-cv-20293-DPGI (S. D. Fla.) in
    6   the United States District Court for the Southern District of Florida.
    7          12.   “FAC” shall refer to the operative complaint in the Action.
    8          13.   “ANSWER” shall refer to Defendants’ Answer to Plaintiff’s FAC,
    9   filed on December 15, 2020.
   10          14.   “CLAIMS” shall refer to all claims or causes of action alleged in the
   11   FAC.
   12          15.   “DOCUMENT,” “DOCUMENTS,” and “WRITING” shall mean any
   13   writing, as defined in Federal Rules of Evidence section 1001, and shall include the
   14   original or a copy of handwriting, typewriting, printing, photostats, photographs,
   15   electronically stored information (including emails, and any other computer or
   16   electronically stored data, including data used to separate spreadsheets or databases,
   17   as well as such spreadsheets and databases themselves), and every other means of
   18   recording upon any tangible thing and form of communicating or representation,
   19   including letters, words, numbers, pictures, sounds, symbols, or any combination
   20   thereof, as well as sound reproductions of oral statements or conversations by
   21   whatever means made, whether in your actual or constructive possession or under
   22   your control or not, relating to or pertaining to or in any way to the subject matters
   23   in connection which it is used and includes originals, all file copies, all other copies,
   24   no matter how prepared and all drafts prepared in connection with such writing,
   25   whether used or not, including by way of illustration and not by way of limitation,
   26   the following; books; records; reports; contracts; agreements; expense accounts;
   27   canceled checks; catalogues; price lists; video, audio and other electronic
   28   recordings; memoranda (including written memoranda of telephone conversations,

                                        3
         DEFENDANT NAUSICAA RAMPONY’S SPECIAL INTERROGATORIES (SET ONE) TO
                           PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 33 of 59 Page ID
                                  #:784



    1   other conversations, discussions, agreements, acts and activities); minutes; diaries;
    2   calendars; desk pads; scrapbooks; notes; notebooks; correspondence; drafts;
    3   bulletins; electronic mail; facsimiles; circulars; forms; pamphlets; notice;
    4   statements; journals; postcards; letters; telegrams; publications; inter- and intra-
    5   office communications; microfilm; maps; drawings; diagrams; sketches; analyses;
    6   electromagnetic records; transcripts; and any other documents within defendant’s
    7   possession, custody or control from which information can be obtained or
    8   translated, if necessary, by detection devices into reasonably usable form, i.e. typed
    9   in English prose.
   10         16.    “PERSON” means any natural person, a business, a legal or
   11   governmental entity, or an association.
   12         17.    “RELATING TO,” “RELATES TO” and “REFERS TO” (including
   13   other tense forms of those terms) shall mean comprising, considering, constituting,
   14   describing, discussing, evidencing, regarding, reflecting, showing, setting forth,
   15   studying, analyzing, commenting upon, recommending, alluding to, or mentioning,
   16   in whole or in part, either directly or indirectly.
   17         18.    “ELECTRONICALLY STORED INFORMATION” shall mean
   18   electronic information that is stored in a medium from which it can be retrieved and
   19   examined.
   20         19.    “COMPUTER USABLE FORMAT” shall mean the information
   21   and/or data requested shall be supplied on a CD. The information and/or data
   22   supplied on the disks should not be encrypted or otherwise restricted or proprietarily
   23   protected for specific use. The format used should be Microsoft Excel or any other
   24   spreadsheet/database program agreed upon by the parties to this action.
   25         20.    “ELECTRONIC STORAGE DEVICES” shall refer to electronic files,
   26   contained on magnetic, optical, or other storage media, such as, but not be limited
   27   to, personal computers, laptop computers, portable hard drives, flash or “jump”
   28   storage drives, and remote “cloud” storage services.

                                        4
         DEFENDANT NAUSICAA RAMPONY’S SPECIAL INTERROGATORIES (SET ONE) TO
                           PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 34 of 59 Page ID
                                  #:785



    1         21.    “TANGIBLE THING” shall mean a physical object that is not a
    2   document or electronically stored information.
    3         22.    “IDENTIFY” or “IDENTIFIED”: (a) When used in reference to a
    4   PERSON, the term “IDENTIFY” shall mean to state the PERSON’s full name,
    5   present or last known address, telephone number, and when referring to a natural
    6   person, the PERSON’s present or last known position and place of employment; (b)
    7   When used in reference to a DOCUMENT (including any STUDY, POLICY, or
    8   CORRESPONDENCE), the term “IDENTIFY” shall mean to state (i) the date of
    9
        the DOCUMENT, (ii) the type of DOCUMENT, (iii) its general subject matter, (iv)
   10
        its present location, including the name, address, and telephone number of its
   11
        present custodian, and (v) all authors, originators, preparers, and/or recipients of the
   12
        DOCUMENT; (c) When used in reference to a COMMUNICATION (including
   13
        any POLICY), the term “IDENTIFY” shall mean to state (i) the date of the
   14
        COMMUNICATION, (ii) the type of COMMUNICATION, (iii) the substance of
   15
        the   COMMUNICATION,            (iv)   the   speaker(s)   or   originator(s)   of   the
   16
   17   COMMUNICATION, and (v) all listeners, participants, recipients of, or witnesses

   18   to the COMMUNICATION; (d) When used in reference to facts or any other item,
   19   the term “IDENTIFY” shall mean to state fully all known facts pertaining to the
   20   requested information, and to the same degree of detail as when used in reference
   21   to a PERSON, DOCUMENT, or COMMUNICATION.
   22         23.    The phrase “DESCRIBE IN DETAIL” as used in these interrogatories
   23   includes a request for a complete description and explanation of the facts,
   24   circumstances, analysis, opinion and other information relating to (as that phrase is
   25   defined below) the subject matter of a specific interrogatory.
   26         24.    “STATE” shall mean to set forth all information which supports,
   27   refutes, REFERS TO OR RELATE(S) TO in any manner the subject matter of the
   28
        Interrogatories.
                                        5
         DEFENDANT NAUSICAA RAMPONY’S SPECIAL INTERROGATORIES (SET ONE) TO
                           PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 35 of 59 Page ID
                                  #:786



    1            25.   “COMMUNICATION,”                             “COMMUNICATIONS,”
    2   “COMMUNICATING,” or “COMMUNICATED” shall mean the transmittal of
    3   information in the form of facts, ideas, inquiries, or otherwise, and shall include any
    4   and all: inquiries, discussions, conferences, conversations, negotiations,
    5   agreements, meetings, interviews, telephone conversations, letters correspondence,
    6   notes telegrams, facsimiles, electronic mail, memoranda, short message service
    7   (SMS), instant messages (iMessage), or other forms of communications, including
    8   but not limited to both oral and written communications.
    9            26.   “CONTACT INFORMATION” shall include, but not be limited to,
   10   phone numbers, e-mail accounts, mailing addresses, social media accounts,
   11   facsimile numbers, and online video streaming service accounts, such as “Skype.”
   12            27.   “CORRESPONDENCE” or “CORRESPONDENCES” shall mean a
   13   DOCUMENT comprising, containing, or consisting of any letter, telegram, notice,
   14   message, or other written communication or memorandum, or other record of
   15   conversation, meeting, conference, or other oral COMMUNICATION.
   16            28.   “ANY” shall be understood in either its most or its least inclusive sense
   17   as necessary to bring within the scope of the discovery request all responses that
   18   might otherwise be construed to be outside its scope.
   19            29.   The connectives “AND” & “OR” shall be construed either
   20   conjunctively or disjunctively as necessary to bring within the scope of the
   21   discovery request all responses that might otherwise be construed to be outside its
   22   scope.
   23            30.   The use of the singular form of any word includes the plural, and vice-
   24   versa.
   25
                                           INSTRUCTIONS
   26
                 31.   YOU are required to produce all DOCUMENTS requested that are
   27
        within YOUR possession, custody or control, or in the possession, custody or
   28

                                        6
         DEFENDANT NAUSICAA RAMPONY’S SPECIAL INTERROGATORIES (SET ONE) TO
                           PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 36 of 59 Page ID
                                  #:787



    1   control of YOUR representatives, attorneys, agents and/or other persons acting or
    2   purporting to act on YOUR behalf, including any predecessors or successors.
    3        32.      The DOCUMENTS shall be produced as they are kept in the usual
    4   course of business. Or shall be organized and labeled to correspond to the number
    5   of this request to which they are responsive. If the DOCUMENT is responsive to
    6   more than one number of this request, it shall be labeled so as to indicate each
    7
        request to which it is responsive.
    8
             33.      If YOU maintain that any DOCUMENT which is requested is
    9
        protected from disclosure by any privilege, including the attorney-client privilege
   10
        or the work-product doctrine, then a privilege log shall be produced with specifies
   11
        the following: (a) Which privilege is claimed; (b) precise statement of the facts
   12
        upon which said claim of privilege is based; (c) The following information
   13
        describing each purportedly privileged DOCUMENT: (i) The date of the
   14
   15   DOCUMENT; (ii) The date the DOCUMENT was received; (iii) The date the

   16   DOCUMENT was sent; (iv) The date the DOCUMENT was prepared; (v) The
   17   identity of the PERSON who prepared it; (vi) The identity of the PERSON who
   18   sent the DOCUMENT; (vii) The nature (e.g. letter, report, etc.) of the
   19   DOCUMENT; (viii) The subject matter of the DOCUMENT; (ix) A precise
   20   description of the place where each copy of that DOCUMENT is kept, including
   21   the title or description of the file in which said DOCUMENT may be found and
   22   the location of such file; and (x) The number of the demand(s) for inspection to
   23   which the DOCUMENT is responsive.
   24        34.      In the event that any DOCUMENT called for in any of the requests
   25   contained herein has been destroyed, lost, discarded, or otherwise disposed of, any
   26
        such DOCUMENT is to be identified as completely as possible, including, without
   27
        limitation, the following information:
   28
                   (a) The date of disposal;
                                       7
        DEFENDANT NAUSICAA RAMPONY’S SPECIAL INTERROGATORIES (SET ONE) TO
                          PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 37 of 59 Page ID
                                  #:788



    1              (b) The manner of disposal;
    2              (c) The reason for disposal;
    3              (d) The person authorizing disposal; and
    4              (e) The person disposing of the DOCUMENT.
    5        35.      This request shall be deemed continuing so as to require prompt,
    6   supplemental production if YOU obtain or create additional DOCUMENTS
    7
        subsequent to the date hereof.
    8
             36.      In the event that any DOCUMENT called for in any of the requests
    9
        herein is withheld from production due to “privilege”- based on attorney-client
   10
        interactions or otherwise- or confidential nature, then any DOCUMENT so
   11
        withheld shall be identified, as completely as possible, including, without
   12
        limitation, with the following information:
   13
               (a)     The nature of the alleged privilege that is relied upon to withhold
   14
   15                  production of the DOCUMENT in question;

   16          (b)     The date identified on such DOCUMENT, if any;
   17          (c)     The author of the DOCUMENT;
   18          (d)     Any PERSON privy to the document; and
   19          (e)     Any other information that would assist a trial court judge or
   20                  discovery referee in determining whether the alleged privileged or
   21                  confidence relied upon to withhold production of the subject
   22                  DOCUMENT is legally applicable.
   23   //
   24   //
   25   //
   26
        //
   27
        //
   28
        //
                                       8
        DEFENDANT NAUSICAA RAMPONY’S SPECIAL INTERROGATORIES (SET ONE) TO
                          PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 38 of 59 Page ID
                                  #:789



    1                              SPECIAL INTERROGATORIES
    2   INTERROGATORY NO. 1:
    3         Please provide the name(s), residence and business address and occupation of
    4   the PERSON(s) answering these Interrogatories.
    5   INTERROGATORY NO. 2:
    6         Please STATE the name, address, telephone number, place of employment
    7   and job title of any PERSON who has, claims to have or whom YOU believe may
    8   have knowledge or information pertaining to any fact alleged in the pleadings (as
    9   defined in Federal Rule of Civil Procedure 7(a)) filed in this ACTION, or any fact
   10   underlying the subject matter of this ACTION.
   11   INTERROGATORY NO. 3:
   12         To the extent not listed in YOUR response to Interrogatory No. 2, please
   13   provide the name, address, telephone number, place of employment and job title of
   14   any PERSON who has, claims to have or whom you believe may have knowledge
   15   or information pertaining to any defense, affirmative defense, and/or counterclaim
   16   now or hereafter asserted in this ACTION.
   17   INTERROGATORY NO. 4:
   18         For each Request for Admission that YOU do not provide an unqualified
   19   admission in response to, IDENTIFY all DOCUMENTS supporting YOUR
   20   response to the Request for Admission.
   21   INTERROGATORY NO. 5:
   22         IDENTIFY all DOCUMENTS supporting YOUR contention that YOU own
   23   the copyright to the WORK.
   24
        INTERROGATORY NO. 6:
   25
              STATE the basis for YOUR contention, as alleged in Paragraph 9 of the FAC,
   26
        that RAMPONY copied the WORK from the internet “in order to advertise, market
   27
        and promote [her] business activities.”
   28

                                        9
         DEFENDANT NAUSICAA RAMPONY’S SPECIAL INTERROGATORIES (SET ONE) TO
                           PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 39 of 59 Page ID
                                  #:790



    1   INTERROGATORY NO. 7:
    2         IDENTIFY all DOCUMENTS supporting YOUR contention, as alleged in
    3   Paragraph 9 of the FAC, that RAMPONY copied the WORK from the internet “in
    4   order to advertise, market and promote [her] business activities.”
    5   INTERROGATORY NO. 8:
    6         IDENTIFY all PERSONS with knowledge supporting YOUR contention, as
    7   alleged in Paragraph 9 of the FAC, that RAMPONY copied the WORK from the
    8   internet “in order to advertise, market and promote [her] business activities.”
    9   INTERROGATORY NO. 9:
   10         STATE the basis for your contention, as alleged in Paragraph 32 of the FAC,
   11   that “[Rampony] knew or should have known that [her] use of the Work constitutes
   12   infringement.”
   13   INTERROGATORY NO. 10:
   14         IDENTIFY all DOCUMENTS supporting YOUR contention, as alleged in
   15   Paragraph 32 of the FAC, that “[Rampony] knew or should have known that [her]
   16   use of the Work constitutes infringement.”
   17   INTERROGATORY NO. 11:
   18         IDENTIFY all PERSONS with knowledge supporting YOUR contention, as
   19   alleged in Paragraph 32 of the FAC, that “[Rampony] knew or should have known
   20   that [her] use of the Work constitutes infringement.”
   21   INTERROGATORY NO. 12:
   22         STATE the basis for YOUR contention, as alleged in Paragraph 33 of the
   23   FAC, that “[Rampony] copied and distributed Kirkland’s copyrighted Work in
   24   connection in connection with [Rampony’s] business for purposes of advertising and
   25   promoting [Rampony’s] business, and in the course and scope of advertising and
   26   selling products and services.”
   27   //
   28   //

                                        10
         DEFENDANT NAUSICAA RAMPONY’S SPECIAL INTERROGATORIES (SET ONE) TO
                           PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 40 of 59 Page ID
                                  #:791



    1   INTERROGATORY NO.13:
    2         IDENTIFY all DOCUMENTS that support YOUR as alleged in Paragraph 33
    3   of the FAC, that “[Rampony] copied and distributed Kirkland’s copyrighted Work
    4   in connection in connection with [Rampony’s] business for purposes of advertising
    5   and promoting [Rampony’s] business, and in the course and scope of advertising and
    6   selling products and services.”
    7   INTERROGATORY NO. 14:
    8         IDENTIFY all PERSONS with knowledge supporting YOUR contention,
    9   YOUR as alleged in Paragraph 33 of the FAC, that “[Rampony] copied and
   10   distributed Kirkland’s copyrighted Work in connection in connection with
   11   [Rampony’s] business for purposes of advertising and promoting [Rampony’s]
   12   business, and in the course and scope of advertising and selling products and
   13   services.”
   14   INTERROGATORY NO.15:
   15         STATE the basis for YOUR contention, as alleged in Paragraph 41 of the
   16   FAC, that RAMPONY’s acts were “willful.”
   17
        INTERROGATORY NO. 16:
   18
              IDENTIFY all DOCUMENTS supporting your contention, as alleged in
   19
        Paragraph 41 of the FAC, that RAMPONY’s acts were “willful.”
   20
   21   INTERROGATORY NO. 17:
   22         IDENTIFY all PERSONS with knowledge supporting your contention, as
   23   alleged in Paragraph 41 of the FAC, that RAMPONY’s acts were “willful.”
   24
        INTERROGATORY NO. 18:
   25
              STATE the basis for YOUR contention, as alleged in Paragraph 41 of the
   26
        FAC, that “Kirkland has been damaged.”
   27
   28

                                        11
         DEFENDANT NAUSICAA RAMPONY’S SPECIAL INTERROGATORIES (SET ONE) TO
                           PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 41 of 59 Page ID
                                  #:792



    1   INTERROGATORY NO. 19:
    2         IDENTIFY all DOCUMENTS supporting YOUR contention, as alleged in
    3   Paragraph 41 of the FAC, that “Kirkland has been damaged.”
    4
        INTERROGATORY NO. 20:
    5
              IDENTIFY all PERSONS with knowledge supporting YOUR contention, as
    6
        alleged in Paragraph 41 of the FAC, that “Kirkland has been damaged.”
    7
    8   INTERROGATORY NO. 21:
    9         STATE the amount of any damages that YOU claim to have suffered as a
   10   result of the RAMPONY’s alleged acts and how YOU computed or calculated that
   11   amount.
   12
   13
        Dated: September 1, 2021                   PESSAH LAW GROUP, PC
   14
   15
   16
                                                   By: ____________________
   17                                              Maurice D. Pessah, Esq.
   18                                              Summer E. Benson, Esq.
                                                   Jason H. Sunshine, Esq.
   19                                              Attorneys for Defendants
   20                                              Nausicaa Rampony and
   21                                              The Cool Heart, LLC

   22
   23
   24
   25
   26
   27
   28

                                        12
         DEFENDANT NAUSICAA RAMPONY’S SPECIAL INTERROGATORIES (SET ONE) TO
                           PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 42 of 59 Page ID
                                  #:793



    1
        MAURICE D. PESSAH (SBN: 275955)
    2   maurice@pessahgroup.com
    3   SUMMER E. BENSON (SBN: 326398)
        sbenson@pessahgroup.com
    4   JASON H. SUNSHINE (SBN: 336062)
    5   jsunshine@pessahgroup.com
    6   PESSAH LAW GROUP, PC
        661 N Harper Ave., Suite 208
    7   Los Angeles, CA 90048
    8   Tel: (310) 772-2261
    9   Attorneys for Defendants
   10   NAUSICAA RAMPONY and
        THE COOL HEART, LLC
   11
   12                       UNITED STATES DISTRICT COURT
   13                      CENTRAL DISTRICT OF CALIFORNIA
   14   DOUGLAS KIRKLAND,                    Case No: 2:20-cv-01374-CBMMAA
   15
              Plaintiff,
   16         v.                     DEFENDANT NAUSICAA
   17                                RAMPONY’S REQUESTS FOR
   18   NAUSICAA RAMPONY, THE COOL PRODUCTION (SET ONE) TO
        HEART, LLC, KFIR MOYAL ART   PLAINTIFF DOUGLAS KIRKLAND
   19   LLC FDBA KFIR MOYAL ART
   20   GALLERY INC., KFIR MOYAL ART
        GALLERY INC., AND KFI MOYAL,
   21
   22        Defendants.
   23
   24
   25
        PROPOUNDING PARTY:               Defendant Nausicaa Rampony
   26
        RESPONDING PARTY:                Plaintiff Douglas Kirkland
   27
        SET NO.:                         One (1)
   28


                                       1
        DEFENDANT NAUSICAA RAMPONY’S REQUESTS FOR PRODUCTION (SET ONE) TO
                          PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 43 of 59 Page ID
                                  #:794



    1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
    2         PLEASE TAKE NOTICE that Defendant NAUSICAA RAMPONY
    3   (“Defendant” or “Rampony”) hereby requests that Plaintiff DOUGLAS
    4   KIRKLAND (“Plaintiff” or “Kirkland”) answer the following Requests for
    5   Production of Documents and Things, Set One, in writing and under oath, within
    6   thirty (30) days after service pursuant to Federal Rule of Civil Procedure 34.
    7                                        DEFINITIONS
    8         1.     “YOU” and “YOUR” shall refer to Douglas Kirkland, named as
    9   Plaintiff in the caption of this Action, and his agents, representatives, attorneys,
   10   experts, and other persons acting or purporting to act on his behalf.
   11         2.     “RAMPONY,” shall refer to Nausicaa Rampony, named as a
   12   Defendant in the caption of this Action.
   13         3.     “THE COOL HEART,” “TCH,” or “THE GALLERY” shall refer to
   14   the Cool Heart, LLC, named as a Defendant in the caption of this Action.
   15         4.     “WORK” shall refer to Plaintiff Douglas Kirkland’s 1965 photograph
   16   of Brigette Bardot entitled “Brigitte Bardot Douglas Kirkland,” U.S. Copyright
   17   Registration No. VA0002177776 / 2019-07-22.
   18         5.     “MOYAL WORK” shall refer to Defendant Kfir Moyal’s allegedly
   19   infringing work as identified in the operative complaint.
   20         6.     “TCH WEBSITE” shall refer to the website located at URL
   21   https://www.thecoolheart.com.
   22         7.     “MOYAL” shall refer to Kfir Moyal, named as a Defendant in this
   23   Action.
   24         8.     “KMAGI” shall refer to Kfir Moyal Art Gallery, Inc., named as a
   25   Defendant in this Action
   26         9.      “KMAL” shall refer to Kfir Moyal Art, LLC, named as a Defendant
   27   in this Action.
   28


                                       2
        DEFENDANT NAUSICAA RAMPONY’S REQUESTS FOR PRODUCTION (SET ONE) TO
                          PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 44 of 59 Page ID
                                  #:795



    1          10.   “ACTION” shall refer to the lawsuit entitled Kirkland v. Rampony et
    2   al., Case 2:20-cv-01374-CBM-MAA in the United States District Court for the
    3   Central District of California.
    4          11.   “FLORIDA ACTION” shall refer to the lawsuit entitled Douglas
    5   Kirkland v. Kfir Art Gallery, Inc., Case No. 1-190-cv-20293-DPGI (S. D. Fla.) in
    6   the United States District Court for the Southern District of Florida.
    7          12.   “FAC” shall refer to the operative complaint in the Action.
    8          13.   “ANSWER” shall refer to Defendants’ Answer to Plaintiff’s FAC,
    9   filed on December 15, 2020.
   10          14.   “CLAIMS” shall refer to all claims or causes of action alleged in the
   11   FAC.
   12          15.   “DOCUMENT,” “DOCUMENTS,” and “WRITING” shall mean any
   13   writing, as defined in Federal Rules of Evidence section 1001, and shall include the
   14   original or a copy of handwriting, typewriting, printing, photostats, photographs,
   15   electronically stored information (including emails, and any other computer or
   16   electronically stored data, including data used to separate spreadsheets or databases,
   17   as well as such spreadsheets and databases themselves), and every other means of
   18   recording upon any tangible thing and form of communicating or representation,
   19   including letters, words, numbers, pictures, sounds, symbols, or any combination
   20   thereof, as well as sound reproductions of oral statements or conversations by
   21   whatever means made, whether in your actual or constructive possession or under
   22   your control or not, relating to or pertaining to or in any way to the subject matters
   23   in connection which it is used and includes originals, all file copies, all other copies,
   24   no matter how prepared and all drafts prepared in connection with such writing,
   25   whether used or not, including by way of illustration and not by way of limitation,
   26   the following; books; records; reports; contracts; agreements; expense accounts;
   27   canceled checks; catalogues; price lists; video, audio and other electronic
   28   recordings; memoranda (including written memoranda of telephone conversations,


                                       3
        DEFENDANT NAUSICAA RAMPONY’S REQUESTS FOR PRODUCTION (SET ONE) TO
                          PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 45 of 59 Page ID
                                  #:796



    1   other conversations, discussions, agreements, acts and activities); minutes; diaries;
    2   calendars; desk pads; scrapbooks; notes; notebooks; correspondence; drafts;
    3   bulletins; electronic mail; facsimiles; circulars; forms; pamphlets; notice;
    4   statements; journals; postcards; letters; telegrams; publications; inter- and intra-
    5   office communications; microfilm; maps; drawings; diagrams; sketches; analyses;
    6   electromagnetic records; transcripts; and any other documents within defendant’s
    7   possession, custody or control from which information can be obtained or
    8   translated, if necessary, by detection devices into reasonably usable form, i.e. typed
    9   in English prose.
   10         16.    “PERSON” means any natural person, a business, a legal or
   11   governmental entity, or an association.
   12         17.    “RELATING TO,” “RELATES TO” and “REFERS TO” (including
   13   other tense forms of those terms) shall mean comprising, considering, constituting,
   14   describing, discussing, evidencing, regarding, reflecting, showing, setting forth,
   15   studying, analyzing, commenting upon, recommending, alluding to, or mentioning,
   16   in whole or in part, either directly or indirectly.
   17         18.    “ELECTRONICALLY STORED INFORMATION” shall mean
   18   electronic information that is stored in a medium from which it can be retrieved and
   19   examined.
   20         19.    “COMPUTER USABLE FORMAT” shall mean the information
   21   and/or data requested shall be supplied on a CD. The information and/or data
   22   supplied on the disks should not be encrypted or otherwise restricted or proprietarily
   23   protected for specific use. The format used should be Microsoft Excel or any other
   24   spreadsheet/database program agreed upon by the parties to this action.
   25         20.    “ELECTRONIC STORAGE DEVICES” shall refer to electronic files,
   26   contained on magnetic, optical, or other storage media, such as, but not be limited
   27   to, personal computers, laptop computers, portable hard drives, flash or “jump”
   28   storage drives, and remote “cloud” storage services.


                                       4
        DEFENDANT NAUSICAA RAMPONY’S REQUESTS FOR PRODUCTION (SET ONE) TO
                          PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 46 of 59 Page ID
                                  #:797



    1            21.   “TANGIBLE THING” shall mean a physical object that is not a
    2   document or electronically stored information.
    3            22.   “COMMUNICATION,”                             “COMMUNICATIONS,”
    4   “COMMUNICATING,” or “COMMUNICATED” shall mean the transmittal of
    5   information in the form of facts, ideas, inquiries, or otherwise, and shall include any
    6   and all: inquiries, discussions, conferences, conversations, negotiations,
    7   agreements, meetings, interviews, telephone conversations, letters correspondence,
    8   notes telegrams, facsimiles, electronic mail, memoranda, short message service
    9   (SMS), instant messages (iMessage), or other forms of communications, including
   10   but not limited to both oral and written communications.
   11            23.   “CONTACT INFORMATION” shall include, but not be limited to,
   12   phone numbers, e-mail accounts, mailing addresses, social media accounts,
   13   facsimile numbers, and online video streaming service accounts, such as “Skype.”
   14            24.   “CORRESPONDENCE” or “CORRESPONDENCES” shall mean a
   15   DOCUMENT comprising, containing, or consisting of any letter, telegram, notice,
   16   message, or other written communication or memorandum, or other record of
   17   conversation, meeting, conference, or other oral COMMUNICATION.
   18            25.   “ANY” shall be understood in either its most or its least inclusive sense
   19   as necessary to bring within the scope of the discovery request all responses that
   20   might otherwise be construed to be outside its scope.
   21            26.   The connectives “AND” & “OR” shall be construed either
   22   conjunctively or disjunctively as necessary to bring within the scope of the
   23   discovery request all responses that might otherwise be construed to be outside its
   24   scope.
   25            27.   The use of the singular form of any word includes the plural, and vice-
   26   versa.
   27   //
   28   //


                                       5
        DEFENDANT NAUSICAA RAMPONY’S REQUESTS FOR PRODUCTION (SET ONE) TO
                          PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 47 of 59 Page ID
                                  #:798



    1                                        INSTRUCTIONS
    2        28.    YOU are required to produce all DOCUMENTS requested that are
    3   within YOUR possession, custody or control, or in the possession, custody or
    4   control of YOUR representatives, attorneys, agents and/or other persons acting or
    5   purporting to act on YOUR behalf, including any predecessors or successors.
    6        29.    The DOCUMENTS shall be produced as they are kept in the usual
    7
        course of business. Or shall be organized and labeled to correspond to the number
    8
        of this request to which they are responsive. If the DOCUMENT is responsive to
    9
        more than one number of this request, it shall be labeled so as to indicate each
   10
        request to which it is responsive.
   11
             30.    If YOU maintain that any DOCUMENT which is requested is
   12
        protected from disclosure by any privilege, including the attorney-client privilege
   13
        or the work-product doctrine, then a privilege log shall be produced with specifies
   14
   15   the following: (a) Which privilege is claimed; (b) precise statement of the facts

   16   upon which said claim of privilege is based; (c) The following information
   17   describing each purportedly privileged DOCUMENT: (i) The date of the
   18   DOCUMENT; (ii) The date the DOCUMENT was received; (iii) The date the
   19   DOCUMENT was sent; (iv) The date the DOCUMENT was prepared; (v) The
   20   identity of the PERSON who prepared it; (vi) The identity of the PERSON who
   21   sent the DOCUMENT; (vii) The nature (e.g. letter, report, etc.) of the
   22   DOCUMENT; (viii) The subject matter of the DOCUMENT; (ix) A precise
   23   description of the place where each copy of that DOCUMENT is kept, including
   24   the title or description of the file in which said DOCUMENT may be found and
   25   the location of such file; and (x) The number of the demand(s) for inspection to
   26
        which the DOCUMENT is responsive.
   27
             31.    In the event that any DOCUMENT called for in any of the requests
   28
        contained herein has been destroyed, lost, discarded, or otherwise disposed of, any

                                       6
        DEFENDANT NAUSICAA RAMPONY’S REQUESTS FOR PRODUCTION (SET ONE) TO
                          PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 48 of 59 Page ID
                                  #:799



    1   such DOCUMENT is to be identified as completely as possible, including, without
    2   limitation, the following information:
    3              (a) The date of disposal;
    4              (b) The manner of disposal;
    5              (c) The reason for disposal;
    6              (d) The person authorizing disposal; and
    7
                   (e) The person disposing of the DOCUMENT.
    8
             32.      This request shall be deemed continuing so as to require prompt,
    9
        supplemental production if YOU obtain or create additional DOCUMENTS
   10
        subsequent to the date hereof.
   11
             33.      In the event that any DOCUMENT called for in any of the requests
   12
        herein is withheld from production due to “privilege”- based on attorney-client
   13
        interactions or otherwise- or confidential nature, then any DOCUMENT so
   14
   15   withheld shall be identified, as completely as possible, including, without

   16   limitation, with the following information:
   17          (a)     The nature of the alleged privilege that is relied upon to withhold
   18                  production of the DOCUMENT in question;
   19          (b)     The date identified on such DOCUMENT, if any;
   20          (c)     The author of the DOCUMENT;
   21          (d)     Any PERSON privy to the document; and
   22          (e)     Any other information that would assist a trial court judge or
   23                  discovery referee in determining whether the alleged privileged or
   24                  confidence relied upon to withhold production of the subject
   25                  DOCUMENT is legally applicable.
   26
        //
   27
        //
   28
        //

                                       7
        DEFENDANT NAUSICAA RAMPONY’S REQUESTS FOR PRODUCTION (SET ONE) TO
                          PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 49 of 59 Page ID
                                  #:800



    1                          REQUESTS FOR PRODUCTION
    2
        REQUEST FOR PRODUCTION 1
    3
               Any and all DOCUMENTS identified in YOUR initial disclosures made
    4
        pursuant to Fed. R. Civ. P. Rule 26(a).
    5
        REQUEST FOR PRODUCTION 2:
    6
               Any and all DOCUMENTS evidencing or otherwise RELATING TO
    7
        RAMPONY’s alleged infringement of the WORK.
    8
        REQUEST FOR PRODUCTION 3:
    9
               Any and all DOCUMENTS which show, concern, evidence or otherwise
   10
        RELATE TO YOUR contention that RAMPONY “knew or should have known that
   11
        [her] use of the Work constitutes infringement” as alleged in Paragraph 32 of the
   12
        FAC.
   13
        REQUEST FOR PRODUCTION 4:
   14
               Any and all DOCUMENTS which show, concern, evidence or otherwise
   15
        RELATE TO YOUR contention that RAMPONY’s acts were “willful” as alleged in
   16
        Paragraph 41 of the FAC.
   17
        REQUEST FOR PRODUCTION 3:
   18
               Any and all COMMUNICATIONS between YOU and MOYAL RELATING
   19
        TO the WORK.
   20
        REQUEST FOR PRODUCTION 4:
   21
               Any and all COMMUNICATIONS between YOU and RAMPONY
   22
        RELATING TO the WORK.
   23
        REQUEST FOR PRODUCTION 7:
   24
               Any and all DOCUMENTS which show, concern, evidence or otherwise
   25
        RELATE TO the amount and calculation of damages that YOU are claiming in this
   26
        ACTION.
   27
   28


                                       8
        DEFENDANT NAUSICAA RAMPONY’S REQUESTS FOR PRODUCTION (SET ONE) TO
                          PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 50 of 59 Page ID
                                  #:801



    1   REQUEST FOR PRODUCTION 8:
    2         Any and all DOCUMENTS that YOU IDENTIFY in response to
    3   RAMPONY’s First Set of Special Interrogatories, served concurrently herewith.
    4   REQUEST FOR PRODUCTION 9:
    5         For each response to RAMPONY’s First Set of Requests for Admission,
    6   served concurrently herewith, that is not an unqualified admission, produce any and
    7   all DOCUMENTS that support the facts upon which YOU base YOUR response.
    8
    9   Dated: September 1, 2021              PESSAH LAW GROUP, PC
   10
   11
   12                                         By: ___________________
   13                                             Maurice D. Pessah, Esq.
                                                  Summer E. Benson, Esq.
   14                                             Jason H. Sunshine, Esq.
   15                                             Attorneys for Defendants
                                                  Nausicaa Rampony and
   16                                             The Cool Heart, LLC
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                       9
        DEFENDANT NAUSICAA RAMPONY’S REQUESTS FOR PRODUCTION (SET ONE) TO
                          PLAINTIFF DOUGLAS KIRKLAND
     Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 51 of 59 Page ID
                                       #:802



 1    MAURICE D. PESSAH (SBN: 275955)
      maurice@pessahgroup.com
 2    SUMMER E. BENSON (SBN: 326398)
 3    sbenson@pessahgroup.com
      JASON H. SUNSHINE (SBN: 336062)
 4
      jsunshine@pessahgroup.com
 5    PESSAH LAW GROUP, PC
 6    661 N. Harper Ave., Suite 208
      Los Angeles, CA 90048
 7    Tel. (310) 772-2261
 8   Attorneys for Defendant
 9   NAUSICAA RAMPONY and
     THE COOL HEART, LLC
10
11                          UNITED STATES DISTRICT COURT
12                         CENTRAL DISTRICT OF CALIFORNIA
13     DOUGLAS KIRKLAND,                      Case No.: 2:20-cv-01374-CBMMAA
14
              Plaintiff,                      DEFENDANT NAUSICAA
15                                            RAMPONY’S REQUESTS FOR
16            v.                              ADMISSION (SET ONE) TO
17                                            PLAINTIFF DOUGLAS
       NAUSICAA RAMPONY, THE COOL             KIRKLAND
18     HEART, LLC, KFIR MOYAL ART
19     LLC FDBA KFIR MOYAL ART
       GALLERY INC., KFIR MOYAL ART
20     GALLERY INC., AND KFI MOYAL,
21
            Defendants.
22
23
24
25
26    PROPOUNDING PARTY:           Defendant Nausicaa Rampony
27    RESPONDING PARTY:            Plaintiff Douglas Kirkland
28    SET NO.:                     One (1)


                                       1
         DEFENDANT NAUSICAA RAMPONY’S REQUESTS FOR ADMISSION (SET ONE)
                        TO PLAINTIFF DOUGLAS KIRKLAND
     Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 52 of 59 Page ID
                                       #:803



 1    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2          PLEASE TAKE NOTICE that Defendant NAUSICAA RAMPONY
 3    (“Defendant” or “Rampony”) hereby requests that Plaintiff DOUGLAS
 4    KIRKLAND (“Plaintiff” or “Kirkland”) answer the following Requests for
 5    Admission, Set One, in writing and under oath, within thirty (30) days after service
 6    pursuant to Federal Rule of Civil Procedure 36.
 7
                                        DEFINITIONS
 8
 9          1.     “YOU” and “YOUR” shall refer to Douglas Kirkland, named as

10    Plaintiff in the caption of this Action, and his agents, representatives, attorneys,

11    experts, and other persons acting or purporting to act on his behalf.

12          2.     “RAMPONY,” shall refer to Nausicaa Rampony, named as a

13    Defendant in the caption of this Action.

14          3.     “THE COOL HEART,” “TCH,” or “THE GALLERY” shall refer to

15    the Cool Heart, LLC, named as a Defendant in the caption of this Action.

16          4.     “WORK” shall refer to Plaintiff Douglas Kirkland’s 1965 photograph

17    of Brigette Bardot entitled “Brigitte Bardot Douglas Kirkland,” U.S. Copyright

18    Registration No. VA0002177776 / 2019-07-22.

19          5.     “MOYAL WORK” shall refer to Defendant Kfir Moyal’s allegedly

20    infringing work as identified in the operative complaint.

21          6.     “TCH WEBSITE” shall refer to the website located at URL

22    https://www.thecoolheart.com.

23          7.     “MOYAL” shall refer to Kfir Moyal, named as a Defendant in this

24    Action.

25          8.     “KMAGI” shall refer to Kfir Moyal Art Gallery, Inc., named as a

26    Defendant in this Action

27          9.      “KMAL” shall refer to Kfir Moyal Art, LLC, named as a Defendant

28    in this Action.



                                       2
         DEFENDANT NAUSICAA RAMPONY’S REQUESTS FOR ADMISSION (SET ONE)
                        TO PLAINTIFF DOUGLAS KIRKLAND
     Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 53 of 59 Page ID
                                       #:804



 1           10.   “ACTION” shall refer to the lawsuit entitled Kirkland v. Rampony et
 2    al., Case 2:20-cv-01374-CBM-MAA in the United States District Court for the
 3    Central District of California.
 4           11.   “FLORIDA ACTION” shall refer to the lawsuit entitled Douglas
 5    Kirkland v. Kfir Art Gallery, Inc., Case No. 1-190-cv-20293-DPGI (S. D. Fla.) in
 6    the United States District Court for the Southern District of Florida.
 7           12.   “FAC” shall refer to the operative complaint in the Action.
 8           13.   “ANSWER” shall refer to Defendants’ Answer to Plaintiff’s FAC,
 9    filed on December 15, 2020.
10           14.   “CLAIMS” shall refer to all claims or causes of action alleged in the
11    FAC.
12           15.   “DOCUMENT,” “DOCUMENTS,” and “WRITING” shall mean any
13    writing, as defined in Federal Rules of Evidence section 1001, and shall include the
14    original or a copy of handwriting, typewriting, printing, photostats, photographs,
15    electronically stored information (including emails, and any other computer or
16    electronically stored data, including data used to separate spreadsheets or databases,
17    as well as such spreadsheets and databases themselves), and every other means of
18    recording upon any tangible thing and form of communicating or representation,
19    including letters, words, numbers, pictures, sounds, symbols, or any combination
20    thereof, as well as sound reproductions of oral statements or conversations by
21    whatever means made, whether in your actual or constructive possession or under
22    your control or not, relating to or pertaining to or in any way to the subject matters
23    in connection which it is used and includes originals, all file copies, all other copies,
24    no matter how prepared and all drafts prepared in connection with such writing,
25    whether used or not, including by way of illustration and not by way of limitation,
26    the following; books; records; reports; contracts; agreements; expense accounts;
27    canceled checks; catalogues; price lists; video, audio and other electronic
28    recordings; memoranda (including written memoranda of telephone conversations,


                                       3
         DEFENDANT NAUSICAA RAMPONY’S REQUESTS FOR ADMISSION (SET ONE)
                        TO PLAINTIFF DOUGLAS KIRKLAND
     Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 54 of 59 Page ID
                                       #:805



 1    other conversations, discussions, agreements, acts and activities); minutes; diaries;
 2    calendars; desk pads; scrapbooks; notes; notebooks; correspondence; drafts;
 3    bulletins; electronic mail; facsimiles; circulars; forms; pamphlets; notice;
 4    statements; journals; postcards; letters; telegrams; publications; inter- and intra-
 5    office communications; microfilm; maps; drawings; diagrams; sketches; analyses;
 6    electromagnetic records; transcripts; and any other documents within defendant’s
 7    possession, custody or control from which information can be obtained or
 8    translated, if necessary, by detection devices into reasonably usable form, i.e. typed
 9    in English prose.
10          16.    “PERSON” means any natural person, a business, a legal or
11    governmental entity, or an association.
12          17.    “RELATING TO,” “RELATES TO” and “REFERS TO” (including
13    other tense forms of those terms) shall mean comprising, considering, constituting,
14    describing, discussing, evidencing, regarding, reflecting, showing, setting forth,
15    studying, analyzing, commenting upon, recommending, alluding to, or mentioning,
16    in whole or in part, either directly or indirectly.
17          18.    “ELECTRONICALLY STORED INFORMATION” shall mean
18    electronic information that is stored in a medium from which it can be retrieved and
19    examined.
20          19.    “COMPUTER USABLE FORMAT” shall mean the information
21    and/or data requested shall be supplied on a CD. The information and/or data
22    supplied on the disks should not be encrypted or otherwise restricted or proprietarily
23    protected for specific use. The format used should be Microsoft Excel or any other
24    spreadsheet/database program agreed upon by the parties to this action.
25          20.    “ELECTRONIC STORAGE DEVICES” shall refer to electronic files,
26    contained on magnetic, optical, or other storage media, such as, but not be limited
27    to, personal computers, laptop computers, portable hard drives, flash or “jump”
28    storage drives, and remote “cloud” storage services.


                                       4
         DEFENDANT NAUSICAA RAMPONY’S REQUESTS FOR ADMISSION (SET ONE)
                        TO PLAINTIFF DOUGLAS KIRKLAND
     Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 55 of 59 Page ID
                                       #:806



 1             21.   “TANGIBLE THING” shall mean a physical object that is not a
 2    document or electronically stored information.
 3             22.   “COMMUNICATION,”                             “COMMUNICATIONS,”
 4    “COMMUNICATING,” or “COMMUNICATED” shall mean the transmittal of
 5    information in the form of facts, ideas, inquiries, or otherwise, and shall include any
 6    and all: inquiries, discussions, conferences, conversations, negotiations,
 7    agreements, meetings, interviews, telephone conversations, letters correspondence,
 8    notes telegrams, facsimiles, electronic mail, memoranda, short message service
 9    (SMS), instant messages (iMessage), or other forms of communications, including
10    but not limited to both oral and written communications.
11             23.   “CONTACT INFORMATION” shall include, but not be limited to,
12    phone numbers, e-mail accounts, mailing addresses, social media accounts,
13    facsimile numbers, and online video streaming service accounts, such as “Skype.”
14             24.   “CORRESPONDENCE” or “CORRESPONDENCES” shall mean a
15    DOCUMENT comprising, containing, or consisting of any letter, telegram, notice,
16    message, or other written communication or memorandum, or other record of
17    conversation, meeting, conference, or other oral COMMUNICATION.
18             25.   “ANY” shall be understood in either its most or its least inclusive sense
19    as necessary to bring within the scope of the discovery request all responses that
20    might otherwise be construed to be outside its scope.
21             26.   The connectives “AND” & “OR” shall be construed either
22    conjunctively or disjunctively as necessary to bring within the scope of the
23    discovery request all responses that might otherwise be construed to be outside its
24    scope.
25             27.   The use of the singular form of any word includes the plural, and vice-
26    versa.
27    //
28    //


                                         5
           DEFENDANT NAUSICAA RAMPONY’S REQUESTS FOR ADMISSION (SET ONE)
                          TO PLAINTIFF DOUGLAS KIRKLAND
     Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 56 of 59 Page ID
                                       #:807



 1                             REQUESTS FOR ADMISSION
 2
      REQUEST FOR ADMISSION NO. 1:
 3
 4           Admit that YOU have no DOCUMENTS in YOUR possession custody or
 5    control to support YOUR contention that RAMPONY “knew or should have known
 6    that [her] use of the Work constitutes infringement” as alleged in Paragraph 32 of
 7    the FAC.
 8    REQUEST FOR ADMISSION NO. 2:
 9           Admit that YOU have no DOCUMENTS in YOUR possession, custody or
10    control to support YOUR contention that RAMPONY’s acts were “willful” as
11    alleged in Paragraph 41 of the FAC.
12    REQUEST FOR ADMISSION NO. 3:
13           Admit that YOU have no DOCUMENTS in YOUR possession, custody or
14    control to support YOUR contention that RAMPONY sold or otherwise profited
15    from the WORK.
16    REQUEST FOR ADMISSION NO. 4:
17
             Admit that YOU did not notify RAMPONY of the alleged infringement prior
18
      to filing this ACTION.
19
      REQUEST FOR ADMISSION NO. 5:
20
21           Admit that YOU have not sustained any damages as a result of RAMPONY’s
22    alleged infringement of the WORK.
23    //
24    //
25    //
26    //
27    //
28    //


                                         6
           DEFENDANT NAUSICAA RAMPONY’S REQUESTS FOR ADMISSION (SET ONE)
                          TO PLAINTIFF DOUGLAS KIRKLAND
     Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 57 of 59 Page ID
                                       #:808



 1    REQUEST FOR ADMISSION NO. 6:
 2
            Admit that YOU have no DOCUMENTS in YOUR possession, custody or
 3
      control to support YOUR contention that YOU sustained damages as a result of
 4
      RAMPONY’s alleged infringement of the WORK.
 5
 6
 7
 8
      Dated: September 1, 2021             PESSAH LAW GROUP, PC
 9
10
11                                         By: ____________________
12                                             Maurice D. Pessah, Esq.
                                               Summer E. Benson, Esq.
13                                             Jason H. Sunshine, Esq.
14                                             Attorneys for Defendant
                                               Nausicaa Rampony
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                       7
         DEFENDANT NAUSICAA RAMPONY’S REQUESTS FOR ADMISSION (SET ONE)
                        TO PLAINTIFF DOUGLAS KIRKLAND
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 58 of 59 Page ID
                                  #:809


 1                                              PROOF OF SERVICE
                                              2:20-cv-01374-CBM-MAA
                                               U




 2                                            Kirkland v. Rampony, et al.

 3            I am employed in the County of Los Angeles, State of California, over the age of 18 and not
      a party to the within action. My business address is 661 N. Harper Ave., Suite 208. Los Angeles,
 4    CA 90048

 5    On September 1, 2021 I served the foregoing document(s) described as:
      SEE ATTACHED
 6    on the interested parties to this action:
                                                Jonah A. Grossbardt,
 7                                          jonah.grossbardt@sriplaw.com
                                                     SRIPLAW
 8                                             8730 Wilshire Boulevard
                                                      Suite 350
 9                                          Beverly Hills, California 90211
10            (BY U.S. MAIL) I am readily familiar with the business practice for collection and processing
              of correspondence for mailing with the United States Postal Service. This correspondence
11            shall be deposited with the United States Postal Service this same day in the ordinary course
              of business at our office’s address in Los Angeles, California. Service made pursuant to this
12            paragraph, upon motion of a party served, shall be presumed invalid if the postal cancellation
              date of postage meter date on the envelope is more than one day after the date of deposit for
13            mailing contained in this affidavit.
14            (BY FEDEX OVERNIGHT DELIVERY SERVICE) I served the foregoing document by
              Federal Express, an express service carrier. I placed true copies of the foregoing document
15            in sealed envelopes or packages designated by the express service carrier, addressed to each
              interested party as set forth above, with fees for overnight delivery paid or provided.
16
              (BY PERSONAL SERVICE) I caused such envelope to be delivered by hand to the offices
17            of the above-named addressee(s).
18            (BY FACSIMILE) I caused such documents to be delivered via facsimile to the offices of the
              addressee(s) at the following facsimile number:
19
              (BY ELECTRONIC MAIL) I caused such documents to be delivered via electronic mail to
20            the above named addressee(s).
21    Executed this on the 1st of, September 2021 at Los Angeles, California.
22            I declare under penalty of perjury under the laws of the United States of America and the
      State of California that the above is true and correct.
23

24
                                                                            Volodymyr Usov
25

26

27

28
                                                   PROOF OF SERVICE
     Error! Unknown document property name.                                                                    1
Case 2:20-cv-01374-CBM-MAA Document 104-6 Filed 09/21/21 Page 59 of 59 Page ID
                                  #:810


 1                                              ATTACHED

 2       1. DEFENDANT NAUSICAA RAMPONY’S REQUESTS FOR ADMISSION (SET
            ONE) TO PLAINTIFF DOUGLAS KIRKLAND
 3       2. DEFENDANT NAUSICAA RAMPONY’S REQUESTS FOR PRODUCTION (SET
 4          ONE) TO PLAINTIFF DOUGLAS KIRKLAND
         3. DEFENDANT NAUSICAA RAMPONY’S SPECIAL INTERROGATORIES (SET
 5          ONE) TO PLAINTIFF DOUGLAS KIRKLAND
         4. DEFENDANT THE COOL HEART, LLC’S REQUESTS FOR ADMISSION (SET
 6          ONE) TO PLAINTIFF DOUGLAS KIRKLAND
         5. DEFENDANT THE COOL HEART, LLC’S REQUESTS FOR PRODUCTION (SET
 7          ONE) TO PLAINTIFF DOUGLAS KIRKLAND
 8       6. DEFENDANT THE COOL HEART, LLC’S SPECIAL INTERROGATORIES (SET
            ONE) TO PLAINTIFF DOUGLAS KIRKLAND
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              PROOF OF SERVICE
     Error! Unknown document property name.                                      2
